Case 1:18-cv-02185-LJL Document 283-2 Filed 05/11/20 Page 1 of 41




                     Exhibit J2
       Case 1:18-cv-02185-LJL Document 283-2 Filed 05/11/20 Page 2 of 41

                              Atkinson-Baker, Inc.
                                www.depo.com


 1   IN THE UNITED STATES DISTRICT COURT

 2   FOR THE SOUTHERN DISTRICT OF NEW YORK

 3   ----------------------------------------x

 4   Eastern Profit CORPORATION LIMITED,

 5                       Plaintiff,

 6           -against-                   Case No. 18-cv-2185(JGK)

 7   Strategic Vision US, LLC,

 8                       Defendant.

 9   ----------------------------------------x

10                                    August 2, 2019

11                                    9:51 a.m.

12

13      Deposition of GUO WENGUI, held at the offices of Hodgson

14   Russ, 605 Third Avenue, Suite 2300, New York, New York,

15   pursuant to Notice, before Renate Reid, Registered Professional

16   Reporter and Notary Public of the State of New York.

17

18

19

20

21

22

23

24

25




                                                                           Page 1
                                  Guo Wengui
                                 August 2, 2019
         Case 1:18-cv-02185-LJL Document 283-2 Filed 05/11/20 Page 3 of 41

                                                     Atkinson-Baker, Inc.
                                                       www.depo.com

 1                  Guo Wengui                                      1                    Guo Wengui
 2        A. No.                                                    2             A. So you mean which province and which
 3       Q. What is your current residential                        3     city?
 4   address?                                                       4          Q. Yes.
 5        A. I cannot really say it in English, so         09:55    5          A. Shandong province.                         09:58
 6   it's Sidney Hotel, 781 Fifth Avenue.                           6          Q. In what city?
 7             MR. HARMON: It's Sherry.                             7          A. Liaocheng City.
 8        A. Sherry.                                                8          Q. In what countries do you hold
 9             MR. HARMON: S-h-e-r-r-y.                             9     citizenship?
10        A. Sherry Hotel.                                 09:56   10          A. My citizenship is Hong Kong.               09:59
11   BY MR. GREIM:                                                 11          Q. For what countries do you hold
12       Q. Mr. Guo, can you please tell us all the                12     passports?
13   legal names that you have used anywhere in the                13          A. Hong Kong.
14   world.                                                        14          Q. Where else?
15             MR. HARMON: Object to the form of the       09:56   15          A. You mean at present, currently?            09:59
16   question.                                                     16          Q. Yes.
17        A. I don't understand the question.                      17          A. Hong Kong passport.
18             MR. HARMON: Just a clarification.                   18          Q. In the last five years, for what
19   When I object to the form of the question, do you             19     countries have you held active passports?
20   translate my objection for the witness?               09:56   20          A. Abu Dhabi, Malatu (phonetic).              10:00
21             MR. GREIM: I think he -- I think he                 21          Q. Have you claimed to hold 11 passports
22   should.                                                       22     within the last three years? (DIR)
23             MR. HARMON: Yes.                                    23             MR. HARMON: Don't answer the question.
24             MR. GREIM: Yeah.                                    24           Next question, please.
25             MR. HARMON: I -- I think he has to,         09:56   25             MR. GREIM: We need an answer to that       10:01


                                                         Page 6                                                             Page 8

 1                  Guo Wengui                                      1                    Guo Wengui
 2   but I want to make sure that he is.                            2     question.
 3   BY MR. GREIM:                                                  3              MR. HARMON: He's not answering the
 4         Q. Mr. Guo, what is your legal name?                     4     question.
 5            MR. HARMON: Object to the form of the       09:56     5            Next question.                              10:01
 6   question.                                                      6              MR. GREIM: On what basis, Counsel?
 7         A. So I don't need to answer this                        7              MR. HARMON: It has nothing to do with
 8   question?                                                      8     the lawsuit. It's personally harassing of him.
 9            MR. HARMON: You do.                                   9     He's here as a nonparty witness. He's not
10         A. Haoyun Guo.                                 09:57    10     answering the question.                            10:01
11            MR. GREIM: Could you spell that for                  11            If you have other questions for him,
12   the record, Mr. Translator?                                   12     please go ahead.
13            INTERPRETER: H-a-o-y-u-n -- that's                   13              MR. GREIM: We'll just mark this part
14   first name; last name is G-u-o.                               14     of the transcript.
15   BY MR. GREIM:                                        09:57    15     BY MR. GREIM:                                      10:01
16         Q. Do you also go by Guo Wengui?                        16          Q. What is your current legal status in
17         A. Yes.                                                 17     the United States?
18         Q. What other names do you go by?                       18          A. Political asylum.
19         A. Miles Kwok, my English name.                         19          Q. You mean you're claiming political
20         Q. What else?                                  09:58    20     asylum?                                            10:01
21         A. No, not that I can recall.                           21          A. I'm in the process of application.
22         Q. When and where you were born?                        22          Q. When is the last time that you left
23         A. I was born on May 10, 1968. I was born               23     this country? (DIR)
24   in China.                                                     24              MR. HARMON: Okay. We're not answering
25         Q. Where in China?                             09:58    25     the question.                                      10:01


                                                         Page 7                                                             Page 9

                                                                                                              3 (Pages 6 to 9)
                                                          Guo Wengui
                                                         August 2, 2019
          Case 1:18-cv-02185-LJL Document 283-2 Filed 05/11/20 Page 4 of 41

                                                       Atkinson-Baker, Inc.
                                                         www.depo.com

 1                  Guo Wengui                                       1                     Guo Wengui
 2   question is either "yes" or "no," because the                   2             Approximately how many hours of
 3   communications with counsel are privileged.                     3    recordings do you believe you have, to produce
 4        A. No.                                                     4    regarding this case?
 5   BY MR. GREIM:                                          10:10    5              MR. HARMON: Object to the form of the        10:15
 6       Q. Have you begun to gather any video or                    6    question.
 7   audio recordings of communications or meetings                  7            A. I don't know how to answer this
 8   that were held at your apartment?                               8    question.
 9           MR. HARMON: Object to the form of the                   9    BY MR. GREIM:
10   question.                                              10:10   10            Q. What -- what about the question             10:15
11        A. Do I have to answer this question?                     11    confuses you?
12           MR. HARMON: Yes.                                       12              MR. HARMON: Object to the form of the
13   BY MR. GREIM:                                                  13    question.
14       Q. Yes.                                                    14            A. I don't understand the questions,
15        A. No.                                            10:11   15    because -- I don't understand the logic of the         10:15
16       Q. Have you been asked to gather any video                 16    questions, because I'm here for deposition. So
17   or audio recordings of communications or meetings              17    you keep asking me about the amount of recordings.
18   at your apartment regarding this case?                         18              CHECK INTERPRETER: But you did not ask
19           MR. HARMON: Again, the answer to the                   19    me whether I have or not, about this recording.
20   question is "yes" or "no," because communications      10:11   20            A. So it's like, during the movies, you        10:16
21   between counsel will be privileged.                            21    know, you already make the assumptions that I
22        A. So your question is, has my counsel                    22    already -- you already made the assumptions that
23   asked me to gather any audio and video recordings              23    I'm already in possession of those recordings.
24   about communications and meetings at my apartment              24              INTERPRETER: Sorry about that, sir.
25   regarding this case, right?                            10:12   25    First time we meet.                                    10:16


                                                         Page 14                                                              Page 16

 1                    Guo Wengui                                     1                  Guo Wengui
 2   BY MR. GREIM:                                                   2   BY MR. GREIM:
 3        Q. Correct.                                                3       Q. Do you have any recordings of video --
 4        A. I can only answer "yes" or "no," right?                 4   I'm sorry.
 5           MR. HARMON: Yes, you can only say              10:12    5         Do you have any video or audio recordings         10:17

 6   "yes" or "no."                                                  6   of communications or meetings between yourself or
 7        A. Yes.                                                    7   Yvette Wang or Lianchao Han and either French
 8   BY MR. GREIM:                                                   8   Wallop or Mike Waller?
 9       Q. Have you begun to gather the audio and                   9        A. No. How come you did not ask this
10   video recordings I mentioned in my last question? 10:13        10   question first?                                         10:17

11           MR. HARMON: Object to the form of the                  11       Q. Have you ever had audio or video
12   question.                                                      12   recordings of communications between yourself,
13        A. Yes.                                                   13   Yvette Wang, Lianchao Han and either French Wallop
14   BY MR. GREIM:                                                  14   or Mike Waller?
15        Q. Is your -- strike that.                        10:14   15        A. No, I don't have it personally. Never           10:18

16         What is the approximate volume of audio                  16   have it personally. So I would like to emphasize,
17   and video recordings that you possess regarding                17   personally, I do not have those recordings.
18   the allegations in this case?                                  18   However, I live in a hotel. In public spaces, the
19           MR. HARMON: Object to the form of the                  19   hotel has set up cameras, so I can only emphasize
20   question.                                              10:14   20   that, personally, I don't have personal possession      10:18

21        A. I don't know. I can't give an accurate                 21   of those recordings. And, also, I would like to
22   answer to this question.                                       22   emphasize, I live -- I stay at a hotel, Sherry
23   BY MR. GREIM:                                                  23   Hotel.
24        Q. How many hours of recordings do you                    24       Q. Mr. Guo, do you have microphones or
25   have regarding -- let me -- let me strike that.        10:14   25   cameras installed in your apartment?                    10:19


                                                         Page 15                                                              Page 17

                                                                                                                5 (Pages 14 to 17)
                                                          Guo Wengui
                                                         August 2, 2019
          Case 1:18-cv-02185-LJL Document 283-2 Filed 05/11/20 Page 5 of 41

                                                        Atkinson-Baker, Inc.
                                                          www.depo.com

 1                   Guo Wengui                                       1                  Guo Wengui
 2        A. Yes, many.                                               2    figure out that question. I don't know.
 3       Q. Who installed them?                                       3    BY MR. GREIM:
 4        A. Security companies and the hotel                         4        Q. Can Yvette Wang access the recordings?
 5   management company. And, also, some of them came        10:19    5           MR. HARMON: Object to the form of the      10:23
 6   with the purchase of this apartment,                             6    question.
 7   pre-installed.                                                   7        A. I don't know.
 8       Q. What security company installed                           8    BY MR. GREIM:
 9   microphones and cameras in your apartment?                       9        Q. Can -- can Golden Spring access the
10        A. I can't recall the name of that                 10:20   10   recordings?                                        10:24
11   company.                                                        11           MR. HARMON: Object to the form of the
12       Q. Is it T&M Security?                                      12    question.
13        A. Yes.                                                    13        A. I don't know.
14       Q. Do you have access to the recordings                     14    BY MR. GREIM:
15   that are made by the microphones or cameras?            10:20   15        Q. Can Eastern Profit access the              10:24
16              MR. HARMON: Object to the form of the                16   recordings?
17   question.                                                       17           MR. HARMON: Object to the form of the
18        A. No. Personally, no.                                     18    question.
19   BY MR. GREIM:                                                   19        A. No. I don't know.
20       Q. So is it your testimony that                     10:21   20    BY MR. GREIM:                                     10:24
21   microphones and cameras installed in your                       21        Q. Isn't it true that some of these
22   apartment are able to record conversations in your              22   recordings have appeared on the Internet?
23   apartment, but you're not able to access the                    23           MR. HARMON: Object to the form of the
24   recordings?                                                     24    question.
25              MR. HARMON: Object to the form of the        10:21   25        A. I don't know.                              10:24


                                                          Page 18                                                         Page 20

 1                    Guo Wengui                                      1                  Guo Wengui
 2   question.                                                        2   BY MR. GREIM:
 3        A. Personally, I'm not tech-savvy, so I                     3        Q. Does T&M Security have access to the
 4   don't know how to gain those information, because                4   recordings?
 5   I do not have the technical background to access        10:22    5           MR. HARMON: Object to the form of the      10:24
 6   that information.                                                6   question.
 7              CHECK INTERPRETER: Nor speaking                       7        A. I don't know.
 8   English.                                                         8   BY MR. GREIM:
 9        A. Nor do I speak English.                                  9        Q. Did they have access to the recordings?
10   BY MR. GREIM:                                           10:22   10        A. I don't know.                              10:25

11       Q. Mr. Guo, who does have access to the                     11        Q. Is T&M Security -- do they still --
12   recordings that are made by these microphones and               12   does T&M Security still work for you?
13   cameras?                                                        13           MR. HARMON: Object to the form of the
14              MR. HARMON: Object to the form of the                14   question.
15   question.                                               10:22   15        A. No, not anymore.                           10:25

16        A. What do you mean, "access"? Authority,                  16   BY MR. GREIM:
17   access? I think this is too technical. I mean,                  17        Q. Where are the recordings stored?
18   you have to -- you have to ask the question in                  18           MR. HARMON: Object to the form of the
19   plain language.                                                 19   question.
                                                                     20        A. I don't know.                              10:25
20   BY MR. GREIM:                                           10:23

21       Q. Who has authority to retrieve the                        21   BY MR. GREIM:
22   recordings from the microphones and cameras?                    22        Q. Have you ever viewed or listened to any
23              MR. HARMON: Object to the form of the                23   recording that has been made in your apartment
24   question.                                                       24   from the microphones or the cameras?
                                                                     25        A. You mean, from when?                       10:26
25        A. I don't know. I never -- I never                10:23


                                                          Page 19                                                         Page 21

                                                                                                             6 (Pages 18 to 21)
                                                           Guo Wengui
                                                          August 2, 2019
            Case 1:18-cv-02185-LJL Document 283-2 Filed 05/11/20 Page 6 of 41

                                                         Atkinson-Baker, Inc.
                                                           www.depo.com

 1                    Guo Wengui                                       1                  Guo Wengui
 2          Q. In the last four years.                                 2   the judge.
 3          A. You mean ever listen or view? I can't                   3   BY MR. GREIM:
 4   recall. I can't recall.                                           4       Q. Okay. I am seeking your understanding.
 5          Q. Have the cameras and microphones ever 10:26             5        A. So you can just ask me questions              10:31

 6   been active?                                                      6   directly, because we're not -- you don't need to
 7          A. I don't know.                                           7   know much about me, you know, because we're not
 8          Q. So do you believe that the                              8   dating.
 9   Sherry-Netherland is recording your actions and                   9       Q. Is it your belief that you do not have
10   discussions in your apartment?                           10:27   10   the authority to access recordings made in your       10:31

11              MR. HARMON: Object to the form of the                 11   apartment?
12   question.                                                        12             MR. HARMON: Object to the form of the
13          A. I don't know.                                          13   question.
14   BY MR. GREIM:                                                    14        A. I don't know, because this question, I
15          Q. Do you currently -- strike that.               10:27   15   need to refer to my -- refer this question to my      10:32

16           Have you retained a security company to                  16   counsel.
17   take the place of T&M Security?                                  17   BY MR. GREIM:
18          A. No.                                                    18       Q. Have you tried to determine whether you
19          Q. I want to be sure that this part of                    19   have authority to access recordings made in your
20   your testimony is clear.                                 10:28   20   apartment?                                            10:32

21              MR. HARMON: Wait. There's no question                 21             MR. HARMON: Object to the form.
22   yet.                                                             22        A. No.
23              MR. GREIM: Go ahead. Translate what                   23   BY MR. GREIM:
24   he said.                                                         24       Q. Now I'm going to ask about physical
25          A. That's your way of asking questions.           10:28   25   access.                                               10:32


                                                           Page 22                                                            Page 24

 1                   Guo Wengui                                        1                 Guo Wengui
 2   I'm just doing my job.                                            2         Have you tried to physically access
 3            CHECK INTERPRETER: I'm only here to                      3   recordings of conversations in your apartment in
 4   answer questions.                                                 4   the last four years?
 5   BY MR. GREIM:                                            10:29    5             MR. HARMON: Object to the form of the       10:33

 6       Q. So I'm now going to ask you a question                     6   question.
 7   that will distinguish between the authority to                    7        A. No.
 8   access recordings and the physical ability to                     8   BY MR. GREIM:
 9   access recordings.                                                9       Q. Do you know whether any intelligence
10          Is it your testimony today that you do            10:29   10   service has installed cameras or microphones in       10:33

11   not have the legal authority to access recordings,               11   your apartment?
12   video or audio recordings, made in your apartment?               12        A. I don't know.
13            MR. HARMON: Object to the form of the                   13       Q. Have you claimed that an intelligence
14   question.                                                        14   service has installed cameras or microphones in
15          A. So it depends on, you know, the legal          10:30   15   your apartment? (DIR)                                 10:33

16   system here in the U.S. You are not the judge, so                16             MR. HARMON: Direct the witness not to
17   you cannot decide whether --                                     17   answer.
18   BY MR. GREIM:                                                    18         Next question, please.
19       Q. I -- I --                                                 19   BY MR. GREIM:
                                                                      20       Q. Do you refuse to answer that question?         10:34
20            MR. HARMON: Go ahead. Get a                     10:30

21   translation, unless you secretly understand                      21        A. Yes, I refuse.
22   Chinese.                                                         22       Q. Have you made that statement to French
23          A. So you are the legal counsel for the                   23   Wallop or Michael -- Michael Waller? (DIR)
24   defendant, and you cannot dictate who has access                 24             MR. HARMON: Direct the witness --
                                                                      25   direct the witness not to answer.                     10:34
25   and who does not have access. Everything is up to        10:31


                                                           Page 23                                                            Page 25

                                                                                                               7 (Pages 22 to 25)
                                                            Guo Wengui
                                                           August 2, 2019
          Case 1:18-cv-02185-LJL Document 283-2 Filed 05/11/20 Page 7 of 41

                                                        Atkinson-Baker, Inc.
                                                          www.depo.com

 1                 Guo Wengui                                         1                Guo Wengui
 2   BY MR. GREIM:                                                    2   question?
 3       Q. The witness is nodding your head.                         3        A. I refuse to answer the question.
 4        By that, do you mean that you will not                      4          MR. HARMON: Again, when -- when I
 5   answer?                                                 10:34    5   intend to direct you not to answer --                  10:38

 6       A. I do not answer this question.                            6          THE WITNESS: I understand.
 7       Q. Are you aware whether your                                7          MR. HARMON: Okay.
 8   conversations in May of 2017 with agents of the                  8   BY MR. GREIM:
 9   Chinese Communist Party and the People's Republic                9      Q. So are you refusing to answer the
10   of China were recorded and placed on the Internet?      10:35   10   question, even though counsel has not directed you 10:38
11   (DIR)                                                           11   not to answer?
12           MR. HARMON: Direct the witness not to                   12          MR. HARMON: The answer would be "yes"
13   answer the question.                                            13   or "no"; not whether she is or isn't, but whether
14       A. I don't want to answer this question.                    14   you know.
15   BY MR. GREIM:                                           10:36   15        A. I know her identity.                           10:39

16       Q. Have you had any conversations with                      16   BY MR. GREIM:
17   members of the Chinese Communist Party or the                   17       Q. My question was not whether you know
18   People's Republic of China -- I'm sorry. Let me                 18   her identity.
19   strike that and start again.                                    19        My question was whether you know whether
20        Have you had any conversations with                10:36   20   she is a member of the Chinese Communist Party.        10:39

21   members of the Chinese Communist Party or                       21          MR. HARMON: "Yes" or "no."
22   officials of the People's Republic of China                     22        A. I know.
23   regarding the research efforts for which Strategic              23   BY MR. GREIM:
24   Vision was hired? (DIR)                                         24       Q. And just to be clear, is that a "yes"
25           MR. HARMON: Direct the witness not to           10:36   25   to my question?                                        10:40


                                                          Page 26                                                             Page 28

 1                   Guo Wengui                                       1                   Guo Wengui
 2   answer.                                                          2           MR. HARMON: Which question?
 3        A. I refuse to answer this question.                        3           MR. GREIM: He answered "I know" to my
 4   BY MR. GREIM:                                                    4   question. You asked him to say "yes" or "no." He
 5        Q. Have you had conversations with Yvette          10:37    5   said "I know." I'm going to make sure it's clear       10:40
 6   Wang regarding the research efforts for which                    6   in the transcript that his answer is "yes."
 7   Strategic Vision was hired?                                      7           MR. HARMON: I just want to be clear.
 8             MR. HARMON: Object to the form of the                  8          So the -- the question is, Do you know
 9   question.                                                        9   whether or not Yvette is a member of the Communist
10        A. I refuse to answer this question.               10:37   10   Party? Yes or no.                                      10:40
11             MR. HARMON: Okay. So -- so once                       11        A. I know. I know.
12   again, please advise the witness that when I                    12           INTERPRETER: He said, "I know."
13   object to the form, it's not a direction for him                13          He said I'm doing a good job, he said.
14   not to answer. When I intend to direct him not to               14   BY MR. GREIM:
15   answer, I will do so directly.                          10:37   15        Q. Have you discussed with French Wallop          10:40
16        A. Of course, I had discussions with                       16   or Mike Waller Yvette Wang's membership in the
17   Yvette.                                                         17   Communist Party?
18   BY MR. GREIM:                                                   18           MR. HARMON: Object to the form of the
19        Q. Is Yvette Wang a member of the Chinese                  19   question.
20   Communist Party? (DIR)                                  10:38   20          Do you mean whether or not she's a              10:41
21             MR. HARMON: Object to -- I'm sorry.                   21   member? because the way you phrased the question
22   Direct the witness not to answer.                               22   assumes that she is.
23        A. I refuse to answer this question.                       23           MR. GREIM: I -- I do mean whether or
24   BY MR. GREIM:                                                   24   not. I meant the subject of --
25        Q. Do you know the answer to that                  10:38   25           MR. HARMON: Thank you.                         10:41


                                                          Page 27                                                             Page 29

                                                                                                              8 (Pages 26 to 29)
                                                           Guo Wengui
                                                          August 2, 2019
         Case 1:18-cv-02185-LJL Document 283-2 Filed 05/11/20 Page 8 of 41

                                                     Atkinson-Baker, Inc.
                                                       www.depo.com

 1                  Guo Wengui                                       1                   Guo Wengui
 2            MR. GREIM: -- not the fact of.                         2           A. Yes. Our goal is the same.
 3         Let's go back. Let's go back.                             3              CHECK INTERPRETER: Overthrow the
 4   BY MR. GREIM:                                                   4    Chinese Communist Party.
 5       Q. Have you discussed with French Waller           10:41    5           A. To overthrow the Chinese Communist           10:46
 6   or Mike Waller -- French Wallop or Mike Waller                  6    Party.
 7   whether Yvette Wang is a member of the Chinese                  7    BY MR. GREIM:
 8   Communist Party?                                                8        Q. Was that a true statement?
 9       A. I told them, Yvette Wang is a Communist                  9           A. I always tell the truth. So there's no
10   party who got persecuted, who got threatened by        10:42   10    reason for me to spend money, to spend my energy       10:46
11   the Chinese Communist Party. They might kill her.              11    just telling lies to those two persons.
12            MR. HARMON: What was the end of that?                 12        Q. Well, are you a dissident?
13            CHECK INTERPRETER: And they know                      13              MR. HARMON: Object to the form of the
14   where -- they know clearly.                                    14    question.
15       A. They know clearly. I told them.                 10:42   15           A. I'm a person who is dedicated to             10:46
16   BY MR. GREIM:                                                  16    overthrow the Chinese party. Of course, I'm a
17       Q. I'm sorry to ask you this again, but I                  17    dissident.
18   think I have to.                                               18    BY MR. GREIM:
19        Did you tell Mr. Waller and Ms. Wallop                    19        Q. Do you want to eliminate one-party rule
20   that Yvette Wang was a member of the Communist 10:42           20   in China? (DIR)                                         10:47
21   Party?                                                         21              MR. HARMON: Direct the witness not to
22       A. I told them she's a Communist Party                     22    answer.
23   member who got persecuted by the Chinese Communist             23    BY MR. GREIM:
24   Party, who got threatened by the party.                        24        Q. Respectfully --
25            CHECK INTERPRETER: And that --                10:43   25              MR. GRENDI: What did he -- what did he       10:47


                                                         Page 30                                                              Page 32

 1                   Guo Wengui                                      1                    Guo Wengui
 2        A. And they -- and she's part of us,                       2    say?
 3   trying to overthrow the party.                                  3              INTERPRETER: Sorry.
 4   BY MR. GREIM:                                                   4           A. I'm not going to answer this question.
 5        Q. And did you tell them in 2018 that, at         10:43    5    BY MR. GREIM:                                          10:47
 6   that time, Yvette was still a member of the                     6           Q. Do you want to undermine the current
 7   Communist Party?                                                7    leadership of the People's Republic of China?
 8        A. No. I never said that. It was -- it                     8           A. I'm not just trying to undermine the
 9   was a lie. Super liar. Super liar.                              9    government; I'm trying to eliminate the current
10        Q. When you told them that she's a                10:44   10    government, to -- I'm trying to eliminate the          10:47
11   Communist Party member, was that the truth?                    11    party, Chinese Communist Party, to bring rule of
12            MR. HARMON: Object to the form of the                 12    law and freedom to China.
13   question.                                                      13           Q. Does that include eliminating Chairman
14        A. So I'm going to tell you one more time.                14    Xi Jinping? (DIR)
15   When I told them about Yvette Wang, I told them        10:45   15              MR. HARMON: Direct the witness not to        10:48
16   that Wang was a party member who got robbed, who               16    answer.
17   got robbed of everything, whose family got                     17           A. I want to answer this question.
18   kidnapped, whose goal is to overthrow the Chinese              18             Of course, including him. I would like
19   Communist Party.                                               19    to emphasize one more time, anybody who's done
20   BY MR. GREIM:                                          10:45   20    harm to the Chinese people, including people from      10:48
21        Q. When did you make those statements?                    21    Xinjiang (phonetic), we're going to bring them
22        A. I mentioned that during our first and                  22    down; we're going to eliminate them, including
23   second meeting, even the third meeting.                        23    Xi Jinping.
24        Q. Did you tell French Wallop and Mike                    24              CHECK INTERPRETER: The witness
25   Waller that you shared those goals?                    10:45   25    actually said that we need to bring them to be         10:49


                                                         Page 31                                                              Page 33

                                                                                                              9 (Pages 30 to 33)
                                                          Guo Wengui
                                                         August 2, 2019
         Case 1:18-cv-02185-LJL Document 283-2 Filed 05/11/20 Page 9 of 41

                                                      Atkinson-Baker, Inc.
                                                        www.depo.com

 1                    Guo Wengui                                      1                 Guo Wengui
 2   tried by the rule of law.                                        2        A. Between -- I don't recall the exact
 3             MR. GRENDI: Do we have to go off the                   3   dates, but it's probably between November 2017 and
 4   record here? Do we need to go off the record here                4   February 2018, when we signed the contract.
 5   regarding translation? because it seems to me          10:49     5       Q. Have you engaged anyone other than             10:53

 6   there's a recurring theme here where the                         6   Strategic Vision to accomplish the goal that you
 7   translator is missing something and we're getting                7   described to us? (DIR)
 8   a correction here. And he's not contesting it.                   8             MR. HARMON: Direct the witness not to
 9             MR. GREIM: I disagree. I don't think                   9   answer.
10   we have a problem. We've only had a few                10:49    10        A. I refuse to answer this question.             10:53
11   corrections, and we're fixing it as we go.                      11   BY MR. GREIM:
12             MR. HARMON: Lord knows, Zach, that                    12       Q. After your contract with Strategic
13   I -- I hate to agree with Eddie; but, in fact, I                13   Vision was terminated, did you engage any other
14   don't think there's a problem until we run into a               14   entity to provide the services that you sought
15   situation where our private translator corrects an     10:49    15   from Strategic Vision? (DIR)                          10:53
16   error and the official translator disagrees with                16             MR. GRENDI: Object to the form of the
17   her. So as long as -- as you pointed out, Zach,                 17   question.
18   as long as the correction is made and not                       18             MR. HARMON: Object to the form of the
19   contested, then I think we all agree that the                   19   question and direct the witness not to answer.
20   corrected testimony is the testimony that was          10:49    20        A. I refuse to answer.                           10:54
21   given.                                                          21             MR. GREIM: Videographer, can you catch
22           Is that fair to say?                                    22   the witness in a standing position? All right.
23             MR. GRENDI: I'm fine with that. I'm                   23   BY MR. GREIM:
24   just noting my concern for the record.                          24       Q. Okay. During the time that Strategic
25             MR. HARMON: Okay. Is that fair to            10:50    25   Vision was working on its project for you, did you 10:55

                                                          Page 34                                                            Page 36

 1                  Guo Wengui                                        1                   Guo Wengui
 2   say, Eddie?                                                      2    engage any other entity to perform the same
 3           MR. GREIM: Yes.                                          3    services? (DIR)
 4             MR. HARMON: Okay. Thanks.                              4              MR. GRENDI: Object to the form of the
 5           MR. GREIM: Does -- does our                     10:50    5    question --                                          10:55
 6   interpreter agree with the check interpreter's                   6              MR. HARMON: Object to the form of the
 7   statement that the witness actually said, "We need               7    question and direct the witness not to answer.
 8   to bring them to be tried by the rule of law"?                   8           A. I refuse to answer.
 9             INTERPRETER: Yes, I agree.                             9              MR. GREIM: Counsel, is the basis for
10   BY MR. GREIM:                                           10:51   10    the objection that -- the argument is that it's      10:56
11       Q. Mr. Guo -- Mr. Guo, how do you intend                    11    irrelevant to the case?
12   to accomplish the goal that you just described to               12              MR. HARMON: That's part of it. He is
13   us? (DIR)                                                       13    not a party to this action, so I -- I view efforts
14             MR. HARMON: Direct the witness not to                 14    to obtain information about what he personally did
15   answer.                                                 10:51   15    outside of the relationship with Strategic Vision,   10:56
16        A. I'm not answering this question.                        16    Ms. Wallop, and Mr. Waller to be for the purpose
17   BY MR. GREIM:                                                   17    of harassment, and direct him not to answer any of
18       Q. Was your work with Strategic Vision                      18    those questions.
19   intended to accomplish the goal that you just                   19              MR. GREIM: Our position is, that could
20   described to us?                                        10:52   20    be a merits argument, but that is an improper        10:56
21        A. Yes.                                                    21    basis to instruct the witness not to answer. And
22       Q. Is that what you told French Wallop and                  22    I -- I'll make a record of these questions, and
23   Mike Waller?                                                    23    we'll bring it to the judge.
24        A. Yes.                                                    24              MR. HARMON: I think that's what the
25       Q. When did you tell them that?                     10:52   25    judge invited us to do.                              10:56


                                                          Page 35                                                            Page 37

                                                                                                           10 (Pages 34 to 37)
                                                           Guo Wengui
                                                          August 2, 2019
         Case 1:18-cv-02185-LJL Document 283-2 Filed 05/11/20 Page 10 of 41

                                                       Atkinson-Baker, Inc.
                                                         www.depo.com

 1                  Guo Wengui                                       1                   Guo Wengui
 2   BY MR. GREIM:                                                   2             MR. HARMON: Object to the form of the
 3       Q. Let me ask you this question: Where                      3    question.
 4   did you obtain the 15 names that you or Mrs. Wang               4         A. So we're going to send these reports to
 5   gave to Strategic Vision to research?                  10:57    5    the U.S. courts so that people who got persecuted      11:01
 6        A. First of all, I need to tell you, I did                 6    would know the truth.
 7   not provide even one name.                                      7    BY MR. GREIM:
 8       Q. Do you know who provided the 15 names                    8        Q. Mr. Guo, is -- do you know where
 9   to French Waller and Mike Wallop -- French Wallop               9   Eastern Profit obtained the 15 names?
10   and Mike Waller?                                       10:57   10         A. No, I don't.                                   11:02
11        A. Yvette.                                                11        Q. Did you approve the use -- strike that.
12       Q. Did you tell French Wallop and Mike                     12          Did you approve the 15 names before they
13   Waller that you had paid over $200 million for                 13   were provided to Strategic Vision?
14   those names?                                                   14             MR. GRENDI: Object to the form.
15           INTERPRETER: You would pay, right?             10:58   15         A. No.                                            11:02
16   Not pay, but you would pay?                                    16    BY MR. GREIM:
17           MR. GREIM: You had paid.                               17        Q. Did you review the results of Strategic
18           INTERPRETER: You had paid.                             18   Vision's research?
19           CHECK INTERPRETER: Counsel, did you                    19         A. They never produced a report. All
20   say 200 million?                                       10:58   20    lies, zero. So all I got was a USB drive with          11:02
21           INTERPRETER: 200 million.                              21    Facebook posts and rumors gathered from the
22        A. It's a big lie. Never. It's a big,                     22    Internet. It's all lies. So I don't consider
23   super lie.                                                     23    whatever they gather from Facebook can constitute
24   BY MR. GREIM:                                                  24    as report. So, as a result, I never received a
25       Q. Do you know how the 15 names were               10:58   25    report. Very low, very despicable liars.               11:03


                                                         Page 38                                                              Page 40

 1                 Guo Wengui                                        1                   Guo Wengui
 2   obtained?                                                       2       Q. Did you receive information on the same
 3        A. No.                                                     3   15 individuals from anyone else in 2018? (DIR)
 4       Q. Who chose the 15 names?                                  4             MR. HARMON: Direct the witness not to
 5        A. I don't know.                                  10:58    5   answer.                                                 11:04

 6       Q. Do you know whether Yvette Wang chose                    6        A. I refuse to answer this question.
 7   the 15 names?                                                   7   BY MR. GREIM:
 8        A. I don't know.                                           8        Q. Did Eastern Profit receive information
 9       Q. What did you intend to do with the                       9   regarding the 15 individuals from any other source
10   research that Strategic Vision was going to            10:59   10   in 2018?                                                11:04

11   provide?                                                       11        A. I don't know.
12           MR. HARMON: Object to the form of the                  12       Q. Did Eastern Profit receive any
13   question.                                                      13   information on the 15 individuals in 2017?
14           MR. GRENDI: Object to form.                            14        A. I don't know.
15        A. The simple reason is, we want to               10:59   15       Q. Why did you expect to receive useful             11:05

16   eliminate the Chinese Communist Party. We try to               16   results regarding these 15 individuals?
17   overthrow the Chinese Communist Party, to bring                17             MR. HARMON: Object to the form of the
18   rule of law to China, to let the West know the                 18   question.
19   scenes committed by the Chinese Communist Party.               19             MR. GRENDI: Object to the form of the
20   BY MR. GREIM:                                          11:00   20   question.                                               11:05

21       Q. My question was more specific.                          21             INTERPRETER: Can you say that again,
22         What did you intend to do with the                       22   the question.
23   research that Strategic Vision uncovered regarding             23   BY MR. GREIM:
24   the 15 names?                                                  24       Q. Why did you expect to receive useful
25           MR. GRENDI: Object to the form.                11:00   25   results with respect to these 15 individuals?           11:05


                                                         Page 39                                                              Page 41

                                                                                                           11 (Pages 38 to 41)
                                                          Guo Wengui
                                                         August 2, 2019
       Case 1:18-cv-02185-LJL Document 283-2 Filed 05/11/20 Page 11 of 41

                                                Atkinson-Baker, Inc.
                                                  www.depo.com

 1                 Guo Wengui                                      1                   Guo Wengui
 2            INTERPRETER: So let me translate this                2   goddaughter of Wang Qishan had billions and
 3   question.                                                     3   hundreds of billions of deposits in China CITIC.
 4         A. So those two individuals claimed that                4   And because of that, you know, Han Lianchao even
 5   they used to work for CIA, Pentagon, and FBI; and    11:06    5   gave a personal guarantee that, okay, I actually       11:10
 6   then they had, like, a lot of experience over the             6   saw this information with my own eyes. However,
 7   past many, many years. And they also boasted that             7   we did not even -- we did not sign a contract even
 8   they have a 24-hour working team based in the                 8   after that.
 9   Middle East and Europe. And the lady claimed that             9           And later on, Mr. Han Lianchao got
10   she is so good at doing her job, and the gentleman   11:07   10   summoned -- got asked by this lady again to come       11:10
11   also claimed that he is very good at doing the               11   to apartment, also late at night, to look at the
12   job. And they gave me a very, you know,                      12   information again, to be given another pitch
13   convincing lying pitch about, you know, their                13   showing that, you know, tens of billions of
14   ability. And, also, not to mention, you know, Han            14   dollars and hundreds of billions of dollars of
15   Lianchao, my contact, my liaison at the time --      11:07   15   deposits, you know, information in that regard.        11:10
16   these two individuals even showed my liaison, Han            16   And we did not sign a contract.
17   Lianchao, on their computers, you know, that, oh,            17           And so, with all those movements and
18   we have discovered money laundering evidence that            18   activities, we were prodded to sign a contract as
19   amounted to tens of -- of billions of dollars and            19   soon as possible. They say that once we sign the
20   hundreds of billions of dollars. And, also, Wang     11:07   20   contract, they will be able to release that            11:10

21   Qishan's daughter had a, you know, deposit -- lot            21   information to us. So, apparently, we got
22   of deposits with China Centric --                            22   tricked, and we got tricked. And Han Lianchao, as
23            CHECK INTERPRETER: CITIC Bank.                      23   a liaison in the middle, also got tricked.
24         A. Citibank, in China.                                 24   BY MR. GREIM:
25            CHECK INTERPRETER: CITIC.                   11:07   25         Q. Here is my question: What is it --            11:11


                                                    Page 42                                                                 Page 44

 1                  Guo Wengui                                     1                  Guo Wengui
 2        A. CITIC.                                                2   start again.
 3            INTERPRETER: CITIC, C-I-T-I-C.                       3         What was it about the 15 names that led
 4        A. CITIC Bank, in China. So it was a very                4   you to believe that Strategic Vision's research
 5   convincing pitch.                                    11:07    5   would be useful to you in your goal of eliminating 11:11
 6            CHECK INTERPRETER: And also, the                     6   the Chinese Communist Party?
 7   witness also mentioned that if you don't sign the             7           MR. HARMON: Object to the form of the
 8   contract, you will not be able to obtain those                8   question.
 9   information.                                                  9           MR. GRENDI: Object to form.
10            INTERPRETER: I did not hear that part.      11:08   10        A. So the reason being, some of these              11:11
11            CHECK INTERPRETER: (Speaking Chinese                11   names -- first of all, I don't know -- so I don't
12   to witness.)                                                 12   know all the names, but I do know -- I did know
13        A. So, yes, they prodded me to sign                     13   some of the names among the 15 names. Some names
14   agreement as soon as possible so that they can               14   included, for example, the goddaughter of Wang
15   give me the information about the goddaughter of     11:08   15   Qishan, about -- you know, about her putting aside      11:13
16   Wang Qishan, her deposit in China CITIC, billions            16   tens of billions of dollars and hundreds of
17   and billions of dollars. And, also, my liaison --            17   billions of dollars in bank accounts. If we are
18   Han Lianchao, even made a personal loan guarantee            18   able to disclose that information to the public,
19   in order to sign the contract.                               19   that would be great. And, also, they boasted that
20          So I'm not finished yet.                      11:09   20   they had information, secret informations, about,       11:14
21          I remember one night, late at night, this             21   you know, a police -- Chinese police department
22   lady make emergency call, made a very urgent call            22   intelligence head, intelligence head, about his
23   to Han Lianchao asking Han Lianchao to come over             23   corruption information.
24   to her apartment to show her something on the                24         So back then, we felt like, if -- with
25   computer screen that says, you know, the             11:09   25   possession of those information, we are able to         11:14


                                                    Page 43                                                                 Page 45

                                                                                                          12 (Pages 42 to 45)
                                                      Guo Wengui
                                                     August 2, 2019
        Case 1:18-cv-02185-LJL Document 283-2 Filed 05/11/20 Page 12 of 41

                                                        Atkinson-Baker, Inc.
                                                          www.depo.com

 1                 Guo Wengui                                         1                   Guo Wengui
 2   release those information to the U.S. government                 2   some of the 15 names before they were given to
 3   to help save millions of peoples who got falsely                 3   Strategic Vision?
 4   persecuted in China, even hundreds of millions of                4         A. Yes.
 5   people who got persecuted in China. And because         11:14    5             MR. GREIM: I also want to be clear            11:17

 6   of this lying pitch, we lost a wonderful                         6   about something in the translation just now. A
 7   opportunity to rescue all these millions and tens                7   comment by the witness was -- in the transcript
 8   of millions of people who got thrown into jail for               8   appears as "lying pitch," referring to someone.
 9   no reason.                                                       9   BY MR. GREIM:
10         So, essentially, these two people, these          11:14   10         Q. Was that actually "lying bitch"?               11:17

11   two individuals, took advantage of our sense of                 11         A. No.
12   urgency to rescue millions, tens of millions of                 12             INTERPRETER: No, he did not use that.
13   people, from the prison, and they used those                    13         A. I'm not as despicable as the other
14   people as bait to try to get us into sign the                   14   party. I did not use "bitch." "Pitch," I said.
15   contracts. And those two people -- those two            11:14   15             VIDEOGRAPHER: The time is                     11:18

16   individuals are really despicable and very low.                 16   approximately 11:17 a.m., Friday, August 2, 2019.
17           CHECK INTERPRETER: The check                            17   This is the end of media number 1 of the
18   interpreter wanted to raise one question with the               18   videotaped deposition of Mr. Guo Wengui. We are
19   actual interpreter to see whether he can agree to               19   off the record.
20   that. I don't believe that the witness said, "I         11:15   20             (Recess taken.)                               11:18

21   know some of the names amongst those 15 names." I               21             VIDEOGRAPHER: The time is
22   think that he said, I don't know those 15 names,                22   approximately 11:36 a.m., Friday, August 2, 2019.
23   but I know the names of just Wang Qishan                        23   This is media number 2 of the videotaped
24   goddaughter, Wang Qishan head of the intelligence.              24   deposition of Mr. Guo Wengui. We are back on the
25   So if I -- those are the people that -- you know,       11:15   25   record.                                                 11:37


                                                          Page 46                                                              Page 48

 1                  Guo Wengui                                        1                   Guo Wengui
 2   something like that. I don't think that he said,                 2   CONTINUED EXAMINATION
 3   actually, I know the names among the 15 names.                   3   BY MR. GREIM:
 4   Did you hear that?                                               4         Q. Mr. Guo, I want to follow up on a few
 5           INTERPRETER: I think I heard that.             11:15     5   questions from before our break.                        11:37

 6   And -- so what's the procedure?                                  6          I believe I heard you say that Lianchao
 7           MR. GREIM: Why don't we do this: Let                     7   Han had extended a personal loan guarantee; is
 8   me just ask the witness that as a separate                       8   that correct?
 9   question, and we'll get an answer. And we'll ask                 9             MR. HARMON: Object to the form of the
10   only that question and ask for -- just for an          11:15    10   question.                                               11:37

11   answer to that part, so that -- and it's hard to                11             MR. GRENDI: Object to the form of the
12   translate, you know, paragraphs and paragraphs at               12   question.
13   a time.                                                         13         A. I think the lawyer is trying to bait
14   BY MR. GREIM:                                                   14   me.
15        Q. So here's my question.                         11:16    15             CHECK INTERPRETER: No. I think he             11:38
16           MR. HARMON: Translate that first, and                   16   said "cited me wrongly."
17   then ask the question.                                          17         A. Cite me wrongly.
18           MR. GREIM: Okay.                                        18          What I said was, Mr. Han Lianchao told me
19           VIDEOGRAPHER: Counsel --                                19   that, "I saw the information with my own eyes, and
20           MR. GREIM: Okay. Let's --                      11:16    20   I can personally guarantee that they have the           11:38
21           VIDEOGRAPHER: -- you have two minutes.                  21   ability to perform the job."
22           MR. GREIM: Let's do that. Let's                         22          So no money was involved.
23   translate it and get an answer.                                 23   BY MR. GREIM:
24   BY MR. GREIM:                                                   24      Q. And does all of the information you
25        Q. So here's my question: Did you know            11:16    25   have about Ms. Wallop's interaction with Lianchao 11:38

                                                          Page 47                                                              Page 49

                                                                                                             13 (Pages 46 to 49)
                                                           Guo Wengui
                                                          August 2, 2019
          Case 1:18-cv-02185-LJL Document 283-2 Filed 05/11/20 Page 13 of 41

                                                        Atkinson-Baker, Inc.
                                                          www.depo.com

 1                   Guo Wengui                                       1                    Guo Wengui
 2   Han come from Mr. Han's statements to you?                       2   information to be disclosed to CNN or Wall Street
 3        A. I need to listen to the question one                     3   Journal to try to confuse the public.
 4   more time. I did not hear it clearly.                            4          Q. Were you present when the 15 names --
 5            MR. GREIM: I think I will just ask the         11:39    5   let me strike that.                                    11:43

 6   translator to just repeat it.                                    6           Were you present when Yvette Wang
 7            MR. HARMON: I think you'd probably be                   7   discussed the 15 names with French Wallop or Mike
 8   better off rephrasing it. It's a difficult                       8   Waller?
 9   question to follow. If you can.                                  9             MR. HARMON: Object to the form of the
10            MR. GREIM: Okay.                               11:39   10   question.                                              11:43

11            MR. HARMON: Thank you.                                 11          A. No.
12   BY MR. GREIM:                                                   12   BY MR. GREIM:
13        Q. You testified earlier about several                     13          Q. I'm handing you an exhibit which we
14   interactions between Ms. Wallop and Mr. Lianchao                14   marked as Exhibit 12 in the deposition of Yvette
15   Han.                                                    11:39   15   Wang and Eastern Profit.                               11:45

16          Do you recall that testimony?                            16            (Exhibit 12, document indexed
17        A. Yes.                                                    17   SVUS000171 through SVUS000259, previously
18        Q. And does the information you conveyed                   18   marked for identification.)
19   to us come to you from Mr. Lianchao Han?                        19             MR. HARMON: Do you have a copy of that
20        A. Yes.                                            11:40   20   for me?                                                11:45

21        Q. In a meeting in your apartment, did you                 21             MR. GREIM: I'm sorry (handing).
22   show French Wallop and Mike Waller the 15 names on              22          A. So all these 15 names here
23   paper?                                                          23   (indicating)?
24        A. No.                                                     24             MR. HARMON: No question.
25        Q. Did you explain to French Wallop and            11:41   25   BY MR. GREIM:                                          11:45



                                                          Page 50                                                             Page 52

 1                   Guo Wengui                                       1                     Guo Wengui
 2   Mike Waller the color coding on the paper                        2          Q. I haven't asked you a question yet,
 3   printouts of the 15 names?                                       3   sir.
 4            MR. HARMON: Object to the form of the                   4            You'll see that it's numbered from 1 to
 5   question.                                               11:41    5   89, and the Bates number is --                         11:45
 6          A. No.                                                    6              MR. HARMON: When you say 1 to 89, I
 7   BY MR. GREIM:                                                    7    don't know --
 8          Q. Have you ever seen a paper printout of                 8              MR. GREIM: Oh. Okay.
 9   the 15 names?                                                    9    BY MR. GREIM:
10          A. No.                                           11:41   10          Q. And you'll see the Bates number is --        11:46
11          Q. Were you ever present for a discussion                11   we'll call it an index number -- begins with
12   with French Wallop and Mike Waller about the                    12   SVUS000171 and ends with 259.
13   15 names?                                                       13           A. What does the index mean?
14          A. So you mean my discussion with Frank                  14          Q. That is a number that, in a lawsuit,
15   and Mike, or discussion with whom?                      11:42   15   lawyers put on a document so that we can keep 11:47
16          Q. With anyone when French Wallop and Mike               16   track of them in the lawsuit.
17   Waller were present?                                            17            Have you seen this document before, sir?
18          A. So this question is too broad, too                    18           A. No.
19   general. I cannot answer this question.                         19          Q. Have you seen a document similar to
20          Q. Have you ever discussed the 15 names in       11:42   20   this?                                                  11:47

21   the presence of French Wallop and Mike Waller?                  21           A. I don't understand the standard for
22          A. No. Let me clarify one last time.                     22    "similar."
23           I only discussed maybe one or two names,                23          Q. Of similar length, involving the
24   never all 15 names. So, please, do not set any                  24   15 names.
25   trap for me. So I don't want all this fake              11:43   25           A. I can't answer this question regarding      11:47


                                                          Page 51                                                             Page 53

                                                                                                              14 (Pages 50 to 53)
                                                           Guo Wengui
                                                          August 2, 2019
         Case 1:18-cv-02185-LJL Document 283-2 Filed 05/11/20 Page 14 of 41

                                                         Atkinson-Baker, Inc.
                                                           www.depo.com

 1                   Guo Wengui                                        1                   Guo Wengui
 2   "similar." In a legal sense, there is only "yes"                  2         A. I don't know.
 3   or "no."                                                          3         Q. And you are certain you have never seen
 4       Q. Mr. Guo, did you hold in your hands a                      4   this document before?
 5   document similar to Wang Exhibit 12 and toss it on 11:48          5         A. You mean, this -- I haven't reviewed           11:52
 6   the table in your apartment in front of Mr. Waller                6    each page, so I can tell you -- I cannot tell you
 7   and Ms. Wallop?                                                   7    for sure. You did not give me the time -- enough
 8              MR. HARMON: Object to the form of the                  8    time to go through each page, so -- there are
 9   question.                                                         9    89 pages in here. I haven't had a chance to
10              MR. GRENDI: Object to the form of the         11:48   10    review each page of them, so I cannot give you a       11:52
11   question.                                                        11    yes-or-no answer. That would be irresponsible.
12        A. I think you're telling a fiction.                        12         Q. Very well. I will ask you to take a
13   Never happened.                                                  13   look at this on a break, and we'll come back and
14   BY MR. GREIM:                                                    14   ask you the question later.
15       Q. Have you seen a color version of this             11:49   15             MR. HARMON: I would like a                    11:53
16   document?                                                        16    clarification before we do that.
17        A. No.                                                      17            Are you asking whether -- are you asking
18       Q. Who compiled this document?                               18    now, or are you -- will you be asking later,
19        A. I don't know.                                            19    whether there are any pages of this that he has
20       Q. Please look at the picture on page 2.             11:49   20    seen, or whether he has seen the entire document       11:53
21         Have you seen this picture before?                         21    together?
22        A. Yes. It's all over the Internet. Yes,                    22             MR. GREIM: I think the question was
23   I've seen it many times. The source is not us.                   23    clear, that I'm asking about whether he has seen
24   The source is somebody else, the source of this                  24    this together --
25   picture. It's all over the Internet, all over the        11:49   25             MR. HARMON: Together.                         11:53


                                                           Page 54                                                              Page 56

 1                    Guo Wengui                                       1                   Guo Wengui
 2   world. This picture -- so this picture was                        2            MR. GREIM: -- as an 89-page document,
 3   released in 2017. It's been all over the                          3   you know, with sections numbered 1 through 15,
 4   Internet, all over the world. It's about some                     4   with names, followed by information with each
 5   public figures, public individuals, and some             11:50    5   name.                                                   11:53

 6   public pictures. Just like Western public figures                 6            MR. HARMON: Maybe -- maybe we can
 7   and public pictures, you can see it anywhere.                     7   clarify that, because, clearly, he's saying he's
 8        Q. What do you mean by "puppet"?                             8   seen the second page on the Internet.
 9              MR. HARMON: Public.                                    9            MR. GREIM: Well, I think -- I think
10              MR. GREIM: Public.                            11:50   10   the witness's testimony --                              11:53

11   BY MR. GREIM:                                                    11   BY MR. GREIM:
12        Q. Have you posted this on the Internet?                    12       Q. Go ahead.
13        A. This is part of public information.                      13        A. I've never seen this document as a
14   It's just as if somebody is using public                         14   whole before.
15   information to try to cheat us.                          11:51   15       Q. And you were never present when this             11:54
16        Q. Is this document, Wang Exhibit 12, the                   16   document was given to French Wallop and -- I'm
17   material Eastern Profit gave to Strategic Vision                 17   sorry.
18   so that Strategic Vision could start its research?               18         You were never present when this document
19              INTERPRETER: Sorry. Can you say that                  19   was shown in paper form to French Wallop and Mike
20   again, the question?                                     11:51   20   Waller?                                                 11:54
21   BY MR. GREIM:                                                    21            MR. HARMON: Object to the form of the
22        Q. Is this document, Wang Exhibit 12, the                   22   question.
23   information that Eastern Profit gave to Strategic                23        A. The question is very strange, because I
24   Vision so that Strategic Vision could start its                  24   don't even know when this pack of documents were
25   research?                                                11:51   25   given to them, so it's hard for me to tell you          11:55


                                                           Page 55                                                              Page 57

                                                                                                                15 (Pages 54 to 57)
                                                            Guo Wengui
                                                           August 2, 2019
        Case 1:18-cv-02185-LJL Document 283-2 Filed 05/11/20 Page 15 of 41

                                                        Atkinson-Baker, Inc.
                                                          www.depo.com

 1                   Guo Wengui                                       1                  Guo Wengui
 2   whether I was present or not, because I do not                   2        A. May 2017.
 3   even know where this pack of documents were given,               3       Q. Who is Yang Chen Lee?
 4   were provided.                                                   4        A. Founder of civil -- Civic Power, an
 5   BY MR. GREIM:                                           11:55    5   organization with the goal to overthrow the           11:59

 6       Q. Mr. Guo, when did you first meet Bill                     6   Chinese Communist Party.
 7   Gertz?                                                           7       Q. Do you find that organization -- (DIR)
 8        A. I cannot recall exactly; maybe 2017.                     8             MR. HARMON: Don't answer the question.
 9       Q. How did you first meet him?                               9        A. I refuse to answer that question.
10        A. He wanted to do an interview with me,           11:55   10   BY MR. GREIM:                                         11:59

11   and he sought me out through a friend of mine.                  11       Q. How many meetings did you have with
12       Q. Who was that friend?                                     12   Mr. Gertz before his first article appeared?
13        A. Sasha Gong, from VOA, Voice of America.                 13        A. I can't recall.
14       Q. Did Mr. Gertz write an article after                     14       Q. Was it more than one?
15   the interview?                                          11:56   15        A. I don't recall. I can't recall.               12:00

16        A. Yes.                                                    16       Q. Has Gertz received any payment from you
17       Q. How long after the interview did the                     17   in the last two years? (DIR)
18   article appear?                                                 18             MR. HARMON: Don't answer -- direct the
19        A. I can't recall.                                         19   witness not to answer.
20       Q. Was it many months or just a few days            11:56   20        A. I refuse to answer this question.             12:00

21   or weeks?                                                       21   BY MR. GREIM:
22        A. I can't recall. I don't know.                           22       Q. Did Gertz introduce you to Strategic
23       Q. When did you first meet Lianchao Han?                    23   Vision?
24        A. It was around August or September 2017.                 24        A. Yes.
25             MR. GREIM: From this point forward, we        11:57   25       Q. Did he receive any payment for                 12:00


                                                          Page 58                                                            Page 60

 1                   Guo Wengui                                       1                 Guo Wengui
 2   will call him Lianchao Han, L-i-a-n-c-h-a-o H-a-n.               2   introducing you to Strategic Vision?
 3   BY MR. GREIM:                                                    3       A. No.
 4       Q. How did you meet Lianchao Han?                            4       Q. Has Mr. Gertz been appointed to serve
 5        A. A partner at a organization called              11:57    5   on any organization of which you're a member?         12:01

 6   Civic Power, also an organization that's -- with                 6   (DIR)
 7   the goal to overthrow the Chinese Communist Party.               7           MR. HARMON: Direct the witness not to
 8   So I was introduced to Mr. Han by this partner                   8   answer.
 9   from this civic organization.                                    9       A. I refuse to answer this question.
10             CHECK INTERPRETER: The witness said           11:58   10   BY MR. GREIM:                                         12:01

11   "citizen"?                                                      11       Q. Do you know the answer to the question?
12             INTERPRETER: "Civic." "Civic Power."                  12           MR. HARMON: Just "yes" or "no."
13   Citizen or civic; I think it's the same sort of                 13       A. Yes.
14   thing.                                                          14   BY MR. GREIM:
15             MR. GREIM: I don't think this is              11:58   15       Q. Do you know the answer to the question         12:01
16   something we need to resolve.                                   16   about whether Mr. Gertz has received any payment
17             CHECK INTERPRETER: No.                                17   from you or any organization you control?
18             MR. HARMON: Another point of                          18           MR. HARMON: Object to the form of the
19   agreement.                                                      19   question. The witness may answer "yes" or "no."
20   BY MR. GREIM:                                           11:58   20       A. No.                                            12:02
21       Q. I would like to hear again the name of                   21   BY MR. GREIM:
22   the person who introduced you, however.                         22       Q. I'm sorry. You don't know whether --
23            Could you please restate that.                         23   you don't know the answer to whether Mr. Gertz has
24       A. Yang Chen Lee.                                           24   received payment -- I'll break this apart.
25       Q. When did you first meet Yang Chen Lee? 11:59             25        You don't know the answer to the question        12:02


                                                          Page 59                                                            Page 61

                                                                                                             16 (Pages 58 to 61)
                                                           Guo Wengui
                                                          August 2, 2019
         Case 1:18-cv-02185-LJL Document 283-2 Filed 05/11/20 Page 16 of 41

                                                      Atkinson-Baker, Inc.
                                                        www.depo.com

 1                Guo Wengui                                        1                  Guo Wengui
 2   of whether Mr. Gertz has received any payment from             2    Mr. Gertz?
 3   you?                                                           3         A. No. It doesn't worth my time to talk
 4           MR. HARMON: That's not what he said.                   4    about this, to discuss this.
 5   So you can ask him, yes or no, does he know           12:02    5         Q. When did you last talk to Mr. Gertz?           12:06
 6   whether he gave a payment to Mr. Gertz.                        6         A. One week ago.
 7           MR. GREIM: That's what I just did.                     7         Q. When did you last talk to Mr. Gertz
 8   That's what I just said.                                       8    about Strategic Vision, French Wallop, or Mike
 9           MR. HARMON: No. I'm sorry. I don't                     9    Waller?
10   think that's what the question was. That's why        12:03   10         A. Long time ago. So Gertz asked me to            12:06
11   I -- that's why I stepped in.                                 11    forget about these two individuals, because Gertz
12   BY MR. GREIM:                                                 12    told me that it's all lies and it's not worth my
13       Q. Mr. Guo, do you know the answer to the                 13    time. And he apologized to me profusely.
14   question of Mr. -- of whether Mr. Gertz has                   14         Q. When was that conversation?
15   received any payment from you?                        12:03   15         A. I forgot -- I forget.                          12:07
16        A. Yes, I know the answer.                               16         Q. Has it been days or weeks ago, or has
17       Q. And do you know the answer to the                      17    it been months ago?
18   question of whether Mr. Gertz has received payment            18         A. Months ago.
19   from any entity which you control?                            19         Q. What is the book that you are helping
20           MR. HARMON: Object to the form of that        12:03   20    Mr. Gertz to write? (DIR)                              12:07
21   question.                                                     21            MR. HARMON: What is the what?
22        A. Yes, I know the answer.                               22            MR. GREIM: Book.
23   BY MR. GREIM:                                                 23            MR. HARMON: Object to the form of the
24       Q. Are you and Mr. Gertz both members of                  24    question and direct the witness not to answer.
25   any of the same organizations? (DIR)                  12:04   25         A. I refuse to answer.                            12:08


                                                        Page 62                                                              Page 64

 1                 Guo Wengui                                       1                  Guo Wengui
 2            MR. HARMON: Direct the witness not to                 2    BY MR. GREIM:
 3    answer.                                                       3        Q. Do you know the answer to that
 4         A. I refuse to answer this question.                     4   question?
 5    BY MR. GREIM:                                        12:04    5         A. No, I don't know the answer.                   12:08
 6         Q. Are you worried that Mr. Gertz is a                   6        Q. Are you working on any projects with
 7    witness in this case?                                         7   Mr. Gertz?
 8            MR. HARMON: Object to the form of the                 8            MR. HARMON: Just "yes" or "no."
 9    question.                                                     9         A. No.
10         A. The two liars, they don't care about         12:05   10    BY MR. GREIM:                                          12:08
11    harming friends; they don't care about harming               11        Q. When is the last time you spoke with
12    good people. For me, I only worry about truth,               12   Lianchao Han about this case?
13    the truth coming out.                                        13         A. Yesterday.
14            MR. GREIM: I move to strike that as                  14        Q. What did you discuss?
15    nonresponsive.                                       12:05   15         A. I texted Lianchao to ask him, do you           12:09
16    BY MR. GREIM:                                                16    remember what time I met these two liars, because
17         Q. My question is, are you aware that                   17    I could not recall the time.
18    Mr. Gertz is a witness in this case?                         18        Q. What was his response?
19            MR. HARMON: Object to the form of the                19         A. He texted me back with a rough time
20    question.                                            12:05   20    frame about when the meeting was.                      12:09
21         A. Yes.                                                 21        Q. What was that rough time frame?
22    BY MR. GREIM:                                                22         A. The end of 2017, between the end of
23         Q. Is Mr. Gertz advising you on this case?              23    2017 and February 2018.
24         A. No.                                                  24        Q. Why did you decide to text Mr. Han with
25         Q. Have you discussed this case with            12:05   25   that question yesterday?                                12:10


                                                        Page 63                                                              Page 65

                                                                                                          17 (Pages 62 to 65)
                                                         Guo Wengui
                                                        August 2, 2019
         Case 1:18-cv-02185-LJL Document 283-2 Filed 05/11/20 Page 17 of 41

                                                         Atkinson-Baker, Inc.
                                                           www.depo.com

 1                Guo Wengui                                           1                  Guo Wengui
 2        A. Because today is my deposition, so I                      2   is, Mr. Han drafted the contract, the agreement.
 3   wanted to figure out the timing, the time for the                 3   BY MR. GREIM:
 4   meeting.                                                          4       Q. How do you know that?
 5       Q. What else did you do to prepare for              12:10     5        A. Mr. Han was cheated to buy drinks, to           12:16

 6   your deposition today?                                            6   buy dinners for these two liars; and after all the
 7        A. No, nothing else.                                         7   entertainment, he went back to his hotel room and
 8       Q. Did you confer with Yvette Wang in                         8   drafted the agreement.
 9   preparation for your deposition today?                            9      Q. Was -- is it your belief that Mr. Han
10        A. No.                                             12:11    10   was intoxicated when he drafted the agreement? 12:16
11       Q. Have you read the transcript of Yvette                    11        A. No.
12   Wang's deposition?                                               12       Q. Are you aware of the law firm of Foley
13        A. No.                                                      13   Hoag -- I'm sorry. I'll start again.
14       Q. Have you read the transcript of                           14         Are you aware of the law firm of Foley
15   Ms. Wallop's or Mr. Waller's depositions?               12:11    15   Hoag providing advice from the drafting of the          12:17
16        A. No. I did not have time, and I did not                   16   agreement?
17   want to ruin my mood by reading the transcripts.                 17           MR. HARMON: Object to the form of the
18       Q. Have you posted images or transcript                      18   question.
19   sections from Ms. Wallop's or Mr. Waller's                       19        A. I can't recall.
20   depositions on the Internet?                            12:12    20   BY MR. GREIM:                                           12:17
21        A. No.                                                      21       Q. Has Foley Hoag served as your counsel
22       Q. Has someone else done this at your                        22   in the last two years?
23   direction?                                                       23        A. No.
24        A. No.                                                      24       Q. Have you paid Foley Hoag in the last
25       Q. You testified earlier -- well, let me            12:12    25   two years?                                              12:17


                                                           Page 66                                                              Page 68

 1                Guo Wengui                                           1                 Guo Wengui
 2   just ask you: Did Lianchao Han help to introduce                  2         A. No.
 3   you to Strategic Vision?                                          3        Q. When did you first see a draft of the
 4        A. Han got involved after Mr. Gertz made                     4    contract?
 5   the introduction.                                        12:13    5            MR. HARMON: Object to the form of the          12:18
 6       Q. When did he get involved?                                  6    question.
 7        A. I can't recall, precisely.                                7         A. I cannot recall.
 8       Q. How long after Gertz's introduction did                    8    BY MR. GREIM:
 9   Mr. Han become involved?                                          9        Q. When did you first discuss a draft of
10        A. So what I remember was, Han was helping          12:14   10    the contract with Mr. Han?                             12:18
11   with translation during the first meeting between                11            MR. HARMON: Object to the form of the
12   me and Mr. Gertz and the two liars.                              12    question.
13       Q. And whenever you say "the two liars,"                     13            MR. GRENDI: Object to the form of the
14   are you referring to Ms. Wallop and Mr. Waller?                  14    question.
15        A. I don't even know their real names. I            12:14   15         A. I don't know.                                  12:18
16   can't even recall their real names. All I recall                 16    BY MR. GREIM:
17   was, they sat across from me on the other side of                17        Q. Did you discuss a draft of the contract
18   the desk.                                                        18    with Mr. Han?
19       Q. So is it your testimony, then, that                       19         A. I don't remember, because I don't
20   Lianchao Han's first involvement with this               12:14   20    understand English, so I don't know how you can        12:19

21   contract was his attendance at a meeting between                 21    make the assumption that I can discuss.
22   you and French Wallop and Mike Waller?                           22        Q. Did Mr. Han ever translate a draft of
23           MR. GRENDI: Object to the form.                          23    the contract for you?
24        A. I cannot be a hundred percent certain,                   24         A. No.
25   but I think so. But what I can be certain about          12:15   25        Q. Did Yvette Wang ever translate a draft          12:19


                                                           Page 67                                                              Page 69

                                                                                                             18 (Pages 66 to 69)
                                                            Guo Wengui
                                                           August 2, 2019
        Case 1:18-cv-02185-LJL Document 283-2 Filed 05/11/20 Page 18 of 41

                                                   Atkinson-Baker, Inc.
                                                     www.depo.com

 1                 Guo Wengui                                      1                 Guo Wengui
 2   of the contract for you?                                      2   Bill Gertz that you were looking for a company to
 3       A. I can't recall.                                        3   do research?
 4       Q. Did Mr. Han ever discuss the terms of                  4       A. I don't remember. I can't recall.
 5   the contract with you before it was signed?          12:20    5       Q. Are there any documents that would help         12:24

 6       A. I cannot recall.                                       6   you remember?
 7       Q. Did Ms. Wang ever discuss the terms of                 7       A. I don't know.
 8   the contract with you before it was signed?                   8       Q. When did you decide that you wanted to
 9       A. No.                                                    9   engage in the type of research that Strategic
10       Q. Did Mr. Han receive any payment from          12:20   10   Vision did in this case?                               12:25

11   you for his services with respect to the contract?           11          MR. GRENDI: Object to the form of the
12          MR. GRENDI: Object to the form.                       12   question.
13       A. Mr. Han? No.                                          13          MR. HARMON: Object to the form of the
14   BY MR. GREIM:                                                14   question.
15       Q. Are you paying Mr. Lianchao Han right         12:21   15       A. I don't remember.                               12:25

16   now? (DIR)                                                   16   BY MR. GREIM:
17             MR. HARMON: Direct the witness not to              17       Q. Did there come a time in 2017 when you
18   answer.                                                      18   decided that you needed a company to do the kind
19       A. I refuse to answer.                                   19   of research that Strategic Vision did?
20          MR. GREIM: What was the comment he            12:21   20          MR. GRENDI: Object to the form of the           12:25

21   made before he refused?                                      21   question.
22             INTERPRETER: He said, "No."                        22          MR. HARMON: Same.
23   BY MR. GREIM:                                                23       A. No.
24       Q. Does Lianchao Han serve on any boards                 24   BY MR. GREIM:
25   or commissions with you?                             12:21   25       Q. Do you object to the disclosure of the          12:26


                                                       Page 70                                                             Page 72

 1                  Guo Wengui                                     1                 Guo Wengui
 2        A. No.                                                   2   15 names that were provided to Strategic Vision?
 3        Q. Have you ever given anything of value                 3          MR. HARMON: Object to the form of the
 4   to Lianchao Han? (DIR)                                        4   question.
 5           MR. HARMON: Direct the witness not to        12:22    5        A. No. I didn't know, because I didn't            12:26

 6   answer.                                                       6   even know all 15 names, what those names were, so
 7        A. I refuse to answer.                                   7   I don't know. I didn't know.
 8   BY MR. GREIM:                                                 8   BY MR. GREIM:
 9        Q. Have you ever given anything of value                 9      Q. My question is, do you object today to
10   to Bill Gertz? (DIR)                                 12:22   10   making the 15 names that were given to Strategic 12:26
11           MR. HARMON: Direct the witness not to                11   Vision public?
12   answer.                                                      12          MR. GRENDI: Object to the form of the
13        A. I refuse to answer.                                  13   question.
14           MR. GREIM: I would like to ask for the               14        A. I cannot say yes or no, because I don't
15   production of Mr. Guo's text exchanges with          12:23   15   even know what those names are, what those             12:27
16   Lianchao Han about this litigation or about the              16   15 names are.
17   contract.                                                    17   BY MR. GREIM:
18           MR. HARMON: We'll deal with that --                  18       Q. I'll ask you to take a look at Wang
19   give us a list at the end of the deposition of               19   Exhibit 12.
20   what it is that you want Mr. Guo to search for,      12:23   20        A. What page?                                     12:27
21   and we'll deal with it after the deposition.                 21       Q. Let's start with page 1.
22           MR. GREIM: Very good. Thank you.                     22        You see there are a total of ten pages
23   (REQ)                                                        23   pertaining to Anita Yiu Suen?
24   BY MR. GREIM:                                                24        A. Um-hum.
25        Q. In 2017, did you tell Lianchao Han or        12:24   25       Q. Let me ask you now, since we've leafed          12:28


                                                       Page 71                                                             Page 73

                                                                                                       19 (Pages 70 to 73)
                                                        Guo Wengui
                                                       August 2, 2019
         Case 1:18-cv-02185-LJL Document 283-2 Filed 05/11/20 Page 19 of 41

                                                      Atkinson-Baker, Inc.
                                                        www.depo.com

 1                Guo Wengui                                         1                  Guo Wengui
 2   through them, do you believe you have seen any of               2        A. I don't know.
 3   these pages, other than the second page, before?                3   BY MR. GREIM:
 4           MR. HARMON: You mean the first ten                      4        Q. Let's turn to page 11. Page 11 says,
 5   pages of the exhibit, right?                           12:28    5   "2. Qing Yao."                                          12:32

 6           MR. GREIM: Correct.                                     6        A. Yao Qing.
 7        A. It's all over the Internet. This is,                    7        Q. All right. Yao Qing. And I have the
 8   like, public information.                                       8   same question for Yao Qing.
 9   BY MR. GREIM:                                                   9        Could financial forensic research and
10       Q. In what way could research regarding            12:29   10   tracking research regarding Yao Qing assist you in 12:32
11   Anita Yiu Suen be helpful --                                   11   accomplishing the mission that you identified
12           MR. GRENDI: Object to the form.                        12   earlier today?
13   BY MR. GREIM:                                                  13           MR. GRENDI: Object to the form of the
14       Q. -- in achieving the goal you identified                 14   question.
15   earlier today?                                         12:29   15           MR. HARMON: Object to the form.                 12:32

16           MR. GRENDI: Same objection.                            16        A. I don't know.
17           CHECK INTERPRETER: (Speaking Chinese                   17   BY MR. GREIM:
18   to Interpreter.)                                               18        Q. Did you know at one time and you have
19           INTERPRETER: I don't think that's the                  19   forgotten, or you simply never knew?
20   question.                                              12:30   20           MR. HARMON: Object to the form of the           12:33

21           CHECK INTERPRETER: No?                                 21   question.
22           INTERPRETER: So your question is, in                   22           MR. GRENDI: Object to the form of the
23   what way -- in what way could research -- what                 23   question.
24   kind of -- what kind of research outcome would                 24        A. So I'm not quite sure I follow this
25   help you achieve your goal, right?                     12:30   25   question.                                               12:33


                                                        Page 74                                                               Page 76

 1                      Guo Wengui                                   1                 Guo Wengui
 2            CHECK INTERPRETER: Or, like, how is it                 2   BY MR. GREIM:
 3   that getting the information of Suen Yiu helpful                3       Q. So my question is, was there a time
 4   to the goals of the mission? Is that right? Is                  4   when you believed that research regarding Yao Qing
 5   that your question?                                    12:30    5   could assist you?                                       12:33

 6            MR. GREIM: Correct. Yeah.                              6           MR. GRENDI: Object to the form of the
 7          I'll do a better job with the question,                  7   question.
 8   because I believe this is on me and not on anybody              8        A. I cannot recall -- I mean, I cannot
 9   else. So let me do this again. Okay.                            9   tell you, no, what I thought, what I think back in
10   BY MR. GREIM:                                          12:30   10   the days. I don't know how to answer that               12:33

11        Q. In what way could research regarding                   11   question.
12   Anita Yiu Suen assist you in accomplishing the                 12   BY MR. GREIM:
13   mission you identified earlier today?                          13       Q. So before Strategic Vision was asked to
14            MR. GRENDI: Objection to the form.                    14   look into Yao Qing, did you make some decision
15         A. I cannot answer the question. I don't         12:30   15   that that research would be helpful?                    12:34
16   know how to answer your question.                              16           MR. GRENDI: Object to the form of the
17   BY MR. GREIM:                                                  17   question.
18        Q. Well, could financial forensic research                18           MR. HARMON: Object to the form of the
19   and tracking research regarding Anita Yiu Suen                 19   question.
20   assist you in the mission you identified earlier       12:31   20        A. No.                                             12:34
21   today?                                                         21   BY MR. GREIM:
22            MR. HARMON: Object to the form of the                 22       Q. Who did?
23   question.                                                      23           MR. HARMON: Object to the form of the
24            MR. GRENDI: Object to the form of the                 24   question.
25   question.                                              12:31   25           MR. GRENDI: Object to the form of the           12:34


                                                        Page 75                                                               Page 77

                                                                                                            20 (Pages 74 to 77)
                                                           Guo Wengui
                                                          August 2, 2019
         Case 1:18-cv-02185-LJL Document 283-2 Filed 05/11/20 Page 20 of 41

                                                        Atkinson-Baker, Inc.
                                                          www.depo.com

 1                    Guo Wengui                                      1                   Guo Wengui
 2   question.                                                        2   the decision to hire Strategic Vision?
 3           A. I don't know.                                         3         A. I don't know. I don't know who made
 4   BY MR. GREIM:                                                    4   decision.
 5           Q. Where did the information on the flash       12:35    5        Q. Who at Eastern Profit, or on behalf of           12:38
 6   drives that Yvette Wang gave to French Wallop come               6   Eastern Profit, was involved in the decision to
 7   from?                                                            7   hire Strategic Vision?
 8             MR. HARMON: Object to the form of the                  8         A. I don't know.
 9   question.                                                        9        Q. Was Yvette Wang involved in the
10             MR. GRENDI: Object to the form of the         12:35   10   decision about whether to hire Strategic Vision?         12:38
11   question.                                                       11         A. I don't think she had the authority to
12             INTERPRETER: Where did information on                 12   make that decision.
13   the flash drive come from?                                      13        Q. Why not?
14             CHECK INTERPRETER: That Yvette gave                   14            MR. HARMON: Why doesn't he think that,
15   to --                                                   12:35   15   or why didn't she?                                       12:39
16           A. I don't know.                                        16            MR. GREIM: Why doesn't he think that?
17   BY MR. GREIM:                                                   17         A. It's feeling. It's just my personal
18           Q. If you look at pages 11 through 14 of                18   feeling, gut feeling. There's no reason.
19   Exhibit 12, can you tell me whether you have seen               19   BY MR. GREIM:
20   these pages before?                                     12:36   20        Q. What is it about Yvette Wang that makes          12:39
21           A. It's everywhere. It's all over the                   21   you believe she did not have the authority?
22   place. Yes, I've seen it very often. Information                22            MR. HARMON: Object to the form of the
23   like this has been routinely broadcast by China                 23   question.
24   Central television, because you can see the most                24            MR. GRENDI: Object to the form of the
25   powerful people from China on TV every day, the         12:36   25   question.                                                12:39


                                                          Page 78                                                               Page 80

 1                      Guo Wengui                                    1                    Guo Wengui
 2   wealthiest and most powerful people on TV every                  2         A. She's too young, and she's very pretty,
 3   day.                                                             3    so I don't think she will be -- she will have that
 4            Q. Why was Strategic Vision hired?                      4    kind of power to make a decision like that.
 5               MR. GRENDI: Object to the form of the       12:36    5    BY MR. GREIM:                                           12:40
 6   question.                                                        6        Q. What is it about her looks or her
 7            A. I don't know. It's not me who hired                  7   attractiveness that impacts her ability to make
 8   them.                                                            8   that decision?
 9   BY MR. GREIM:                                                    9            MR. HARMON: Object to the form of the
10            Q. Who participated in -- I'm sorry.           12:37   10    question.                                               12:40
11            A. I would not have hired a lying company              11         A. I don't know. It's just a natural
12   like this.                                                      12    feeling of mine.
13            Q. Who made the decision to hire Strategic             13    BY MR. GREIM:
14   Vision?                                                         14        Q. Have you ever heard the name Han Chin
15               INTERPRETER: So he's saying that I          12:37   15   Guong (phonetic)?                                        12:40
16   suggest Dong Ling (phonetic) hired the company.                 16         A. Yes.
17   So I would like to clarify what Dong Ling is.                   17        Q. Is he the person who is involved in
18             Do you know the English name of that                  18   choosing Strategic Vision for the contract?
19   company?                                                        19            MR. HARMON: Object to the form of the
20               CHECK INTERPRETER: Is it Eastern            12:37   20    question.                                               12:41
21   something?                                                      21            MR. GRENDI: Object to the form of the
22               INTERPRETER: Is it Eastern Profit?                  22    question.
23            A. Eastern Profit.                                     23         A. I don't know.
24   BY MR. GREIM:                                                   24            CHECK INTERPRETER: Counsel, your
25            Q. Who on behalf of Eastern Profit made        12:38   25    question was, was he the person who made the            12:41


                                                          Page 79                                                               Page 81

                                                                                                            21 (Pages 78 to 81)
                                                           Guo Wengui
                                                          August 2, 2019
        Case 1:18-cv-02185-LJL Document 283-2 Filed 05/11/20 Page 21 of 41

                                                    Atkinson-Baker, Inc.
                                                      www.depo.com

 1                 Guo Wengui                                       1                 Guo Wengui
 2   decision?                                                      2       Q. Have you ever heard of Golden Spring
 3           INTERPRETER: Involved.                                 3   New York Limited?
 4           MR. GREIM: Involved.                                   4       A. Yes, I've heard of it.
 5           CHECK INTERPRETER: Okay.                     12:41     5       Q. What is it?                                   12:45

 6   BY MR. GREIM:                                                  6       A. It's a family fund company in New York.
 7        Q. How old is Ms. Wang, by the way?                       7       Q. What do you mean by "family fund
 8        A. Ms. Wang, right? Ms. Wang. I don't                     8   company"?
 9   know. I honestly don't know.                                   9       A. I don't know.
10        Q. Does she work for you?                       12:41    10       Q. Well, does it do work for a particular        12:45

11        A. No.                                                   11   family?
12        Q. Who does she work for?                                12       A. Now, I don't know.
13        A. We used to work together. We once                     13       Q. Did it at one time?
14   worked together.                                              14       A. At one time, yes.
15        Q. What do you mean by that?                    12:42    15       Q. What family?                                  12:45
16        A. We worked in the same company, but she                16       A. Once, I was one of the families that
17   did not work for me.                                          17   they worked for, once.
18        Q. What company was that?                                18       Q. The Guo family?
19        A. Beijing Pangu (phonetic) hire Nu Yer                  19       A. Yes, the Guo family. Yes.
20   Chin Chen (phonetic).                                12:42    20       Q. Did it work for other families at that        12:46
21        Q. Where does she work now?                              21   same time?
22        A. She's doing a lot of work. She's                      22       A. I don't know.
23   currently doing a lot of work to overthrow the                23       Q. When is the last time you had contact
24   Chinese government and to rescue herself from the             24   with any officer or employee of Golden Spring New
25   Communist Party.                                     12:42    25   York Limited?                                        12:46


                                                        Page 82                                                           Page 84

 1                Guo Wengui                                        1                Guo Wengui
 2       Q. For whom does she work now?                             2            MR. HARMON: Object to the form of the
 3       A. I don't know.                                           3   question.
 4       Q. When did you last see her before today?                 4       A. I don't remember.
 5       A. I saw her yesterday.                           12:43    5   BY MR. GREIM:                                        12:46

 6       Q. Do you see her every day?                               6       Q. Can you identify the person sitting
 7       A. No.                                                     7   four people down at the table, wearing a nice blue
 8       Q. How often do you see her?                               8   suit and a tie?
 9       A. I can't describe. I can't describe. I                   9       A. I call him a young guy, a young pal. I
10   mean -- sometimes not once for a few months,          12:43   10   think I vaguely know his name, but -- his name,      12:47
11   sometimes a few times per week.                               11   the English name.
12       Q. Where did you see her yesterday?                       12       Q. What is his English name?
13       A. At a fund company.                                     13       A. I don't know.
14       Q. What company was that?                                 14       Q. Is he your attorney?
15       A. It's a company located in New York.            12:43   15       A. No.                                           12:47
16       Q. What is the name of the company, sir?                  16            MR. HARMON: Object to the form of the
17       A. This company has many names, so I don't                17   question.
18   know exactly what the name is. I know one of the              18   BY MR. GREIM:
19   names is Rule of Law Fund.                                    19       Q. Do you know why he's here?
20       Q. Does she work there?                           12:44   20       A. I don't know.                                 12:47
21       A. Well, I don't know.                                    21       Q. Is he general counsel for Golden Spring
22       Q. Does she work for a company called                     22   Limited New York -- I'm sorry. Let me just ask it
23   Golden Spring New York Limited?                               23   again.
24       A. Limited, I don't know. I'm not quite                   24        Is he general counsel for Golden Spring
25   sure.                                                 12:44   25   New York Limited?                                    12:47


                                                        Page 83                                                           Page 85

                                                                                                        22 (Pages 82 to 85)
                                                         Guo Wengui
                                                        August 2, 2019
       Case 1:18-cv-02185-LJL Document 283-2 Filed 05/11/20 Page 22 of 41

                                                Atkinson-Baker, Inc.
                                                  www.depo.com

 1                 Guo Wengui                                      1                  Guo Wengui
 2         A. I don't know.                                        2   Mr. Guo. You asked, is he your attorney? And you
 3        Q. Well, when is the last time you spoke                 3   may think -- you may think that that's a subtle
 4   with him?                                                     4   difference or no difference at all, but I don't.
 5            INTERPRETER: You mean this gentleman        12:48    5   And -- so I suggest that we finish up the last         12:50
 6   (indicating)?                                                 6   15 minutes, or 10 minutes, whatever we have left
 7            MR. GREIM: Yes.                                      7   of this tape, and we can deal with it later. But
 8         A. One hour ago.                                        8   let's make use of our time.
 9   BY MR. GREIM:                                                 9           MR. GREIM: Well, I will ask that
10        Q. Did he give you legal advice?                12:48   10   question.                                              12:50
11            MR. HARMON: Object to the form of the               11   BY MR. GREIM:
12   question.                                                    12       Q. Did you understand what your attorney
13         A. No.                                                 13   said just now?
14   BY MR. GREIM:                                                14           MR. HARMON: You want it to be
15        Q. Did you ask for legal advice?                12:48   15   translated? Then we should have everything I said      12:50
16            MR. HARMON: An hour ago? Or ever?                   16   translated for the witness.
17   BY MR. GREIM:                                                17           MR. GREIM: Let me do this. We
18        Q. An hour ago.                                         18   won't -- I won't do it that way, because
19         A. No.                                                 19   otherwise -- I don't think he -- let me -- I'll
20        Q. Mr. Guo, is he or is he not your             12:48   20   pose a question.                                       12:50
21   attorney?                                                    21           MR. HARMON: No. We've had this
22            MR. HARMON: Object to the form of the               22   discussion on the record. I want the witness to
23   question.                                                    23   know exactly what was said on the record before we
24         A. He's not my attorney.                               24   continue.
25            MR. GREIM: Well, that being the case,       12:49   25           INTERPRETER: I will try my best to             12:50


                                                    Page 86                                                                Page 88

 1                   Guo Wengui                                    1                  Guo Wengui
 2   I don't think that he can be here. He's not                   2   recall it. I did not write it down, but I recall
 3   representing anyone at this -- in this proceeding.            3   most of it.
 4            MR. HARMON: So we've been -- we've                   4           (Interpreter interprets colloquy.)
 5   been at this now for two hours, two and a half       12:49    5   BY MR. GREIM:                                          12:50
 6   hours, two hours and 40 minutes, and now you're               6       Q. Does this gentleman that we've been
 7   getting to a question of who is here and why they             7   speaking about, with the blue suit and nice tie,
 8   are here? Let's finish up this session, and then              8   provide you legal advice?
 9   we'll deal with those questions.                              9        A. I need it now. I need it now.
10            MR. GREIM: Well, I --                       12:49   10       Q. Let me rephrase. I don't think I                12:52
11            MR. HARMON: You're asking him to                    11   understand your answer.
12   leave?                                                       12         Does this gentleman in the blue suit
13            MR. GREIM: I --                                     13   provide you legal advice?
14            MR. HARMON: Are you asking him to                   14           MR. GRENDI: Object to the form.
15   leave?                                               12:49   15        A. So you mean does he provide -- so I'm          12:53
16            MR. GREIM: I'm going to ask him to                  16   saying "does," meaning, are you talking about two
17   leave if he's not actually representing someone              17   hours ago, one hour ago, or at this moment?
18   here. It's an important point. I believed that,              18   BY MR. GREIM:
19   when we started, he represented Mr. Guo. Mr. Guo             19       Q. How about has he ever?
20   has now sworn under oath he does not.                12:49   20        A. So I think your statement is highly            12:53
21            MR. HARMON: He did not say that. He                 21   irresponsible. I cannot answer this question.
22   said he's not his attorney, because that's the               22   There is no way for me to answer this question,
23   question you asked -- Is he your attorney? -- that           23   because this is not relevant to my deposition
24   was the question you asked. You didn't ask                   24   today. So I don't know how to answer this
25   whether or not he provides legal advice to           12:49   25   question. I think the reason I'm here today, the       12:53


                                                    Page 87                                                                Page 89

                                                                                                         23 (Pages 86 to 89)
                                                      Guo Wengui
                                                     August 2, 2019
         Case 1:18-cv-02185-LJL Document 283-2 Filed 05/11/20 Page 23 of 41

                                                          Atkinson-Baker, Inc.
                                                            www.depo.com

 1                   Guo Wengui                                         1                    Guo Wengui
 2   reason I'm here today -- I feel like a lot of time                 2    off the record. Thank you.
 3   is wasted, and I think you're playing a game                       3
 4   regarding, you know, legality. And I think a lot                   4          (Luncheon recess taken at 12:57 p.m.)
 5   of time is wasted, and I don't understand the             12:54    5                                                            12:58
 6   relevance. Almost all the questions you ask are                    6        AFTERNOON SESSION
 7   vague or ambiguous. I don't think you hold the                     7              VIDEOGRAPHER: Good afternoon. The
 8   legal system in high regard. I don't think you                     8    time is approximately 1:55 p.m., Friday, August 2,
 9   are respecting the legal system. I think you have                  9    2019. This is media number 3 of the videotaped
10   been abusing me and trying to find faults with me,        12:54   10    deposition of Mr. Guo Wengui. We're back on the         01:56
11   trying to look for troubles regarding me and --                   11    record.
12        Q. Did you ask this gentleman in the blue                    12    CONTINUED EXAMINATION
13   suit to be here today?                                            13    BY MR. GREIM:
14        A. No.                                                       14        Q. Mr. Guo, could you please pull in front
15        Q. Has Yvette Wang ever been employed by 12:55               15    of you Wang Exhibit 12.                                 01:56
16   Golden Spring New York Limited?                                   16        A. This is number 12?
17        A. I don't know.                                             17        Q. Yes.
18            MR. GRENDI: Eddie, can we do a                           18         Do you know William Wu, or a William Yu,
19   two-minute break?                                                 19    in London?
20            MR. HARMON: You have four minutes left           12:55   20        A. I know William Yu.                               01:56
21   on your tape.                                                     21        Q. Who is he?
22            MR. GRENDI: It's fine. Go ahead.                         22        A. Used to be a friend of mine and also a
23   BY MR. GREIM:                                                     23    partner of mine.
24        Q. When did you last talk to Yvette Wang                     24        Q. A partner in what, sir?
25   about this case?                                          12:56   25        A. Not partner, but we cooperated. We had           01:57


                                                            Page 90                                                               Page 92

 1                 Guo Wengui                                           1                   Guo Wengui
 2        A. I really don't remember. I don't even                      2   some cooperation in the past.
 3   recall I have ever talked to her about this case.                  3              CHECK INTERPRETER: We worked together.
 4       Q. Mr. Guo, do you pay -- make any kind of                     4   We worked together.
 5   a payment or provide funds to Golden Spring New           12:57    5        A. We worked together.                              01:57
 6   York Limited?                                                      6   BY MR. GREIM:
 7        A. You mean me, personally?                                   7       Q. In what did you work together?
 8       Q. Yes.                                                        8        A. Anti-Chinese Communist Party.
 9        A. No.                                                        9       Q. Was this -- was this as part of an
10       Q. Does any entity that you control make              12:57   10   organization, or did you just work alongside each 01:57
11   any payments to Golden Spring New York Limited?                   11   other?
12        A. No.                                                       12        A. No. It was cooperation. It was
13       Q. Did any members of your family make                        13   working together on a personal level.
14   payments to Golden Spring New York Limited?                       14       Q. So you did not both work for the same
15            MR. HARMON: Object to the form of the            12:57   15   entity?                                                  01:58
16   question.                                                         16        A. I don't remember.
17            MR. GRENDI: Object to the form of the                    17       Q. Well, when is the last time you talked
18   question.                                                         18   to him?
19        A. I don't know. I don't know.                               19        A. A few weeks ago.
20            MR. GREIM: Let's go ahead and take our           12:58   20       Q. Did you talk about this case?                     01:58
21   break.                                                            21        A. No.
22            VIDEOGRAPHER: The time is                                22       Q. If you could, turn to page 15 on
23   approximately 12:57 p.m., Friday, August 2, 2019.                 23   Exhibit 12.
24   This is the end of media number 2 of the                          24         What name do you see there, sir?
25   videotaped deposition of Mr. Guo Wengui. We're            12:58   25        A. In Chinese, Guan Jun.                            01:59


                                                            Page 91                                                               Page 93

                                                                                                            24 (Pages 90 to 93)
                                                             Guo Wengui
                                                            August 2, 2019
        Case 1:18-cv-02185-LJL Document 283-2 Filed 05/11/20 Page 24 of 41

                                                    Atkinson-Baker, Inc.
                                                      www.depo.com

 1                   Guo Wengui                                   1                  Guo Wengui
 2       Q. And do you see that the next three                    2   you mean by "role"?
 3   pages are all about Guan Jun?                                3        Q. Did you help to recommend any of the
 4       A. So you want me to go through the three                4   names for Strategic Vision to research?
 5   pages?                                              01:59    5        A. I don't remember.                                02:03

 6       Q. Yes.                                                  6        Q. If Ms. Wang testified that you did,
 7       A. So 16 -- page 16 and 17, only two                     7   would you disagree with her?
 8   pages.                                                       8           MR. HARMON: Object to the form of the
 9       Q. Okay. What about page 18? Does that                   9   question.
10   have to do with Guan Jun?                           01:59   10        A. I don't answer a hypothetical question.          02:04

11       A. I don't know. I don't know. Page 18,                 11   I do not answer any "if" question.
12   I don't know.                                               12   BY MR. GREIM:
13       Q. By the way, Mr. Guo, I noticed you                   13        Q. Well, "if" questions can be answered in
14   outside of our conference room during the break;            14   a case. And so I want you -- I want to -- I'm
15   and I just wanted to ask you, did you have a        02:00   15   going to reask you and see what your answer is.          02:04

16   chance to look through this exhibit during our              16         If Ms. Wang testified that the names --
17   lunch break?                                                17   the 15 names came from you, would you disagree
18       A. No.                                                  18   with that?
19       Q. Let me ask you, then, have you seen                  19           MR. GRENDI: Object to the form.
20   pages 15 through 18 before?                         02:00   20           MR. HARMON: So I object to the form of           02:04

21       A. Yes. It's everywhere on the Internet.                21   the question. And I would -- I would ask you,
22       Q. Do you have any objection to those                   22   Mr. Greim, please not to give my client advice or
23   pages being publicly disclosed in this case?                23   directions about the law.
24            MR. HARMON: Object to the form of the              24          The question was asked. I object to the
25   question.                                           02:00   25   form. He should answer the question, if he can.          02:04


                                                      Page 94                                                               Page 96

 1                    Guo Wengui                                  1                   Guo Wengui
 2            CHECK INTERPRETER: (Speaking Chinese.)              2         A. There is no way for me to answer this
 3        A. So I don't understand the question.                  3    question.
 4         Can you say it one more time?                          4    BY MR. GREIM:
 5   BY MR. GREIM:                                      02:01     5        Q. Did you give these names to Mrs. Wang? 02:05
 6       Q. Do you have any objection to those                    6         A. Let me tell you, because I don't even
 7   pages being publicly disclosed in this case?                 7    know what those 15 names are, so I cannot answer
 8            MR. HARMON: Objection to the question.              8    you "yes" or "no," because I really don't know
 9        A. No objection. No objection.                          9    what those 15 names are, you know, what names
10   BY MR. GREIM:                                      02:01    10    you're referring to regarding Ms. Wang. So I            02:06

11       Q. Did you play any role, sir, in the                   11    can't give you a yes-or-no answer, because I don't
12   selection of Guan Jun for Strategic Vision's                12    know the names.
13   research?                                                   13        Q. Of the four names we've seen so far,
14        A. I don't remember.                                   14   did you give any of these to Mrs. Wang?
15   BY MR. GREIM:                                      02:02    15         A. All those four names, I recommended --          02:06

16       Q. Is it possible that you did?                         16    I make a recommendation on those all four names.
17            MR. HARMON: Object to the form of the              17    I said that we should, you know, do some research
18   question.                                                   18    on those four names.
19        A. I can't answer a question about                     19        Q. Who did you tell this to?
20   possibility, likelihood. I don't know.             02:02    20         A. I told Ms. Wang. I suggested her put            02:06

21   BY MR. GREIM:                                               21    all these names into her list.
22       Q. Did you play any role in the selection               22        Q. Are you referring to all 15 names or
23   of any of the 15 names that were given to                   23   just the first four?
24   Strategic Vision for research?                              24            MR. GRENDI: Objection to the form.
25        A. What do you mean by "role"? What do        02:03    25         A. Let me emphasize. I don't know all              02:07


                                                      Page 95                                                               Page 97

                                                                                                        25 (Pages 94 to 97)
                                                       Guo Wengui
                                                      August 2, 2019
        Case 1:18-cv-02185-LJL Document 283-2 Filed 05/11/20 Page 25 of 41

                                                          Atkinson-Baker, Inc.
                                                            www.depo.com

 1                      Guo Wengui                                      1                   Guo Wengui
 2   15 names, what all those 15 names are. All I can                   2   BY MR. GREIM:
 3   answer is based on the four names that we already                  3        Q. Who assembled pages 19 through 25?
 4   discussed.                                                         4         A. I don't know.
 5   BY MR. GREIM:                                             02:07    5        Q. Do you have any objection to making               02:11

 6         Q. Okay. Then, we will go through each of                    6   public in this case pages 19 through 25?
 7   the names.                                                         7         A. I don't know. I can't answer this
 8           A. Okay.                                                   8   question.
 9         Q. Please look at page -- pages 19 through                   9        Q. If you need to review the pages, please
10   25.                                                       02:07   10   do, to answer it.                                         02:11

11           A. Where's 19? 19 to 25. These two like                   11         A. I have no objection to the name of Fu
12   1 and 7. So it looks like a 7. 19 to 25, that's                   12   Weihua; however, the remaining information, I
13   why I repeat it.                                                  13   don't know.
14            So you want to go through it one by one,                 14       Q. Please take a second to look at those
15   page by page?                                             02:08   15   other pages and tell me if you have an objection. 02:11
16         Q. What name do you see on page 19, sir?                    16         A. (Witness reviews document.) Regarding
17           A. Fu Weihua.                                             17   the name, regarding the content, the following
18         Q. And is it apparent to you that pages 19                  18   information, I have no objection.
19   through 25 all pertain to Fu Weihua?                              19        Q. Please turn to page 26.
20           A. I'm only looking at page 19 right now.         02:09   20         Whose name do you see there?                        02:12

21   I cannot answer a question -- do you allow me to                  21         A. Meng Haijing.
22   read through 19 and 25?                                           22        Q. Do you know who that is?
23         Q. Yes.                                                     23         A. Yes.
24              MR. HARMON: While the witness is doing                 24        Q. Who is it?
25   that, several of the questions and answers leading        02:09   25         A. So she's the daughter of -- she's the            02:13


                                                            Page 98                                                               Page 100

 1                   Guo Wengui                                         1                   Guo Wengui
 2   up to these questions on page 19 of the exhibit                    2    daughter of a -- of intelligence head in China and
 3   said four individuals, but we've only been through                 3    also the secretary of China's political and legal
 4   three.                                                             4    commission.
 5             MR. GREIM: Because at that point, we            02:09    5        Q. If you could, you'll see that the next            02:13
 6   were on page 19.                                                   6   section starts on page 39. So I want to now ask
 7             MR. HARMON: I'm not -- I'm just saying                   7   you about pages 26 to 38.
 8   that we had only been through three people, even                   8         A. Thirty-eight. Page 38.
 9   though the questions and answers had to do with                    9        Q. My -- my question will be, do you know
10   four.                                                     02:09   10   who compiled these pages?                                 02:14
11             MR. GREIM: It included this page, this                  11         A. It's all over the Internet.
12   number four. Now we're moving into --                             12        Q. Have you seen these pages before?
13             MR. HARMON: I'm not sure that that's                    13         A. I've seen content, this content, many,
14   so, but I just want it to be clear for the record.                14    many times.
15   It will say what it says.                                 02:09   15        Q. Do you have any objection to public               02:14
16           A. I know this person. I make the                         16   disclosure of these pages in this litigation?
17   recommendation of this person.                                    17         A. I don't have any suggestion. I neither
18   BY MR. GREIM:                                                     18    object nor endorse the disclosure of this
19         Q. Thank you.                                               19    information.
20           Now, the pending question is, do pages 19 02:10           20        Q. Did you recommend the name of Meng                02:15
21   through 25 appear to relate to Weihua Fu?                         21   Haijing to Yvette Wang?
22             MR. GRENDI: Object to the form.                         22            MR. GRENDI: Object to the form.
23           A. I don't remember all those following                   23          Go ahead.
24   pages, but I made the recommendation about Fu                     24         A. I did not provide any names. All I did
25   Weihua.                                                   02:10   25    was to make the recommendation regarding who we          02:15


                                                            Page 99                                                               Page 101

                                                                                                            26 (Pages 98 to 101)
                                                             Guo Wengui
                                                            August 2, 2019
        Case 1:18-cv-02185-LJL Document 283-2 Filed 05/11/20 Page 26 of 41

                                                     Atkinson-Baker, Inc.
                                                       www.depo.com

 1                   Guo Wengui                                       1                   Guo Wengui
 2   should research on. However, all this                            2         A. A hundred percent, I made that
 3   information, so far, information that we have                    3   recommendation.
 4   covered so far, is easily available online.                      4         Q. And did you expect that research into
 5   BY MR. GREIM:                                           02:16    5   this person would aide you in the objective that         02:19

 6       Q. My question -- and I understand, sir.                     6   you testified to earlier today?
 7         My question is whether you made the                        7           MR. GRENDI: Object to the form.
 8   recommendation for this name.                                    8           MR. HARMON: Object to the form of the
 9           MR. GRENDI: Objection.                                   9   question.
10        A. This one, I don't remember.                     02:16   10         A. Yes.                                            02:20

11   BY MR. GREIM:                                                   11   BY MR. GREIM:
12       Q. Is it possible that you did, though,                     12         Q. And would you have any objection to the
13   and you just can't remember?                                    13   public disclosure in this litigation of pages 39
14           MR. HARMON: Object to the form of the                   14   through 41?
15   question.                                               02:16   15         A. I'm currently only on page 39. I                02:20

16        A. I don't answer any question that's                      16   haven't reviewed the other pages yet.
17   uncertain or regarding possibility.                             17         Q. Please review the other pages.
18           CHECK INTERPRETER: Or "if."                             18         A. Thank you. Thank you for allowing me.
19   BY MR. GREIM:                                                   19   (Witness reviews document.)
20       Q. Can you say definitively that you did            02:17   20         Q. Now I will repeat my question.                  02:21

21   not make this recommendation?                                   21          Do you have any objection to the public
22        A. I don't remember.                                       22   disclosure in this litigation of pages 39 through
23       Q. Please turn to page 39. And I'm now                      23   41?
24   going to ask you about pages 39 to 41. Page 39                  24         A. I object 100 percent. If you
25   has number 6.                                           02:17   25   include -- if you disclose this information to the       02:21


                                                         Page 102                                                              Page 104

 1                  Guo Wengui                                        1                    Guo Wengui
 2         And what name, sir, do you see there?                      2    public, hundreds of millions of people will get
 3        A. Sun Lijun.                                               3    killed because of this, including -- you know, the
 4       Q. Who is that person?                                       4    family members of Wong Yen Ping have been killed,
 5        A. So she's the number 2 head of the               02:18    5    and a lot of other investigators who are engaged        02:22
 6   intelligence agency in China. She did a lot of --                6    in investigating matters in this regard will get
 7   she persecuted a lot of innocent people in Tibet                 7    killed. So if they get killed, the blood will be
 8   and in Xinjiang (phonetic). And also, a lot of my                8    on you, including me personally, including my
 9   family members were arrested by him. And also,                   9    family members in the U.S., and also family
10   currently, he's in Hong Kong to persecute               02:18   10    members of Wong Yen Ping and Wong Yen Ping              02:22
11   additional people, and he's also pursuing me in                 11    herself. All of us will be under threat.
12   the U.S. He's currently the vice minister of                    12          Q. What other investigators are
13   China's public safety.                                          13    investigating number 6, Sun Lijun?
14       Q. What do you mean when you say he is                      14          A. I don't know. But it's just -- I
15   pursuing you in the U.S.?                               02:18   15    assume that -- I mean, I assume that a lot of           02:22
16        A. New York Times actually wrote an                        16    people are also engaged in trying to figure out
17   article about him being in the U.S.                             17    his dealings. Those people, they will be
18       Q. I see.                                                   18    threatened as well.
19         So are you saying that he came to the                     19           So that's why I'm saying your clients,
20   U.S. to pursue you?                                     02:19   20    you know, they've been using, you know, this name       02:23
21        A. Yes.                                                    21    as a bait, use this name as a bait, keep telling
22       Q. When?                                                    22    me, can we publicly disclose this name, publicly
23        A. 2017.                                                   23    disclose this information? If we do that, a lot
24       Q. Did you recommend this name to Yvette                    24    of people in the U.S. will get harmed and a lot of
25   Wang?                                                   02:19   25    people in China will get killed. And your clients       02:23


                                                         Page 103                                                              Page 105

                                                                                                       27 (Pages 102 to 105)
                                                           Guo Wengui
                                                          August 2, 2019
        Case 1:18-cv-02185-LJL Document 283-2 Filed 05/11/20 Page 27 of 41

                                                      Atkinson-Baker, Inc.
                                                        www.depo.com

 1                   Guo Wengui                                       1                Guo Wengui
 2   keep using this name as bargaining chip in this                  2   Eastern Profit?
 3   process, about, you know, disclosing this name and               3          MR. GRENDI: Object to the form.
 4   relevant information.                                            4         You can answer.
 5       Q. I'm sorry.                                       02:24    5        A. Sorry. I made a mistake.                       02:27

 6            Have my clients been in contact with you                6         Of course, I was not worried.
 7   about the disclosure of name number 6?                           7   BY MR. GREIM:
 8        A. You are the third lawyer on this case                    8       Q. Why not?
 9   representing them. The previous two lawyers who                  9        A. Because all their families were
10   got fired -- the previous two lawyers reached out       02:24   10   persecuted in China and framed by the Chinese          02:28

11   to me, reached out to my camp about disclosing                  11   Communist Party. If they release that
12   this name.                                                      12   information, the family members will get killed.
13             CHECK INTERPRETER: Releasing --                       13   Of course, they did not have the incentive to
14   releasing the name.                                             14   release the information.
15        A. Releasing the name.                             02:24   15       Q. Which families are you referring to?            02:28

16   BY MR. GREIM:                                                   16        A. Yen Ping, Yvette.
17       Q. Well, what -- have you taken any                         17       Q. What does Yvette have to do with
18   measures to ensure that Eastern Profit does not                 18   Eastern Profit?
19   disclose this name?                                             19        A. I don't know.
20             MR. GRENDI: Objection to the form.            02:25   20       Q. Well, then, how could you be sure that          02:28

21        A. No.                                                     21   Yvette's personal concerns would protect you when
22   BY MR. GREIM:                                                   22   you gave the information to Eastern Profit?
23       Q. Why not?                                                 23          MR. HARMON: Object to the form of the
24        A. So it's their business. Why would I do                  24   question.
25   this? It's their business.                              02:25   25          MR. GRENDI: Objection to the form.              02:28


                                                         Page 106                                                            Page 108

 1                   Guo Wengui                                       1                  Guo Wengui
 2       Q. What is their business?                                   2        A. I have faith in her. I cannot
 3        A. I do not refer to anything specific.                     3   speculate.
 4       Q. Do you know what the business of                          4   BY MR. GREIM:
 5   Eastern Profit is?                                      02:25    5        Q. On what basis do you have faith in her?        02:29

 6        A. I don't know.                                            6        A. Because her family members were
 7       Q. Were you at all concerned that this                       7   persecuted, persecuted and framed, and also
 8   information was given to Eastern Profit?                         8   herself was persecuted and framed.
 9        A. Of course, I worry. Of course, I was                     9       Q. Even if that is true, Mr. Guo, how can
10   worried, you know. We got cheated, and then,            02:26   10   her own personal concerns affect Eastern Profit? 02:29
11   after we gave over the information, they colluded               11           MR. GRENDI: Object to the form.
12   with the Chinese Communist Party and threatened us              12           MR. HARMON: Object to the form of the
13   by saying that we're going to release this                      13   question.
14   information. And the release of this information                14        A. I don't know.
15   would cause millions of people die -- I mean            02:26   15   BY MR. GREIM:                                          02:29

16   harmed.                                                         16        Q. Does Ms. Wang have any control over
17       Q. My question was with respect to Eastern                  17   Eastern Profit?
18   Profit.                                                         18        A. I don't know.
19            Did you understand that?                               19        Q. Are you aware of any families that have
20        A. I know. I don't know what it's all              02:27   20   control over Eastern Profit?                           02:30

21   about.                                                          21           INTERPRETER: You mean her family?
22            You're talking about a research company,               22   BY MR. GREIM:
23   right?                                                          23        Q. Are you aware of any families that have
24       Q. Mr. Guo, my question was, were you at                    24   any control over Eastern Profit?
25   all concerned that this information was given to 02:27          25        A. I don't know.                                  02:30


                                                         Page 107                                                            Page 109

                                                                                                        28 (Pages 106 to 109)
                                                           Guo Wengui
                                                          August 2, 2019
        Case 1:18-cv-02185-LJL Document 283-2 Filed 05/11/20 Page 28 of 41

                                                       Atkinson-Baker, Inc.
                                                         www.depo.com

 1                  Guo Wengui                                       1                   Guo Wengui
 2       Q. Do you know the identity of any officer                  2    confidential or whether it is otherwise public.
 3   or director of Eastern Profit?                                  3    And we'll talk with you at that time. And if we
 4        A. I don't know.                                           4    disagree, we will take it to the judge. But there
 5       Q. What's your daughter's name? (DIR)              02:30    5    is not a super protective order above and beyond      02:33
 6             MR. HARMON: Direct the witness not to                 6    the protective order that all the parties have
 7   answer.                                                         7    entered into.
 8        A. I refuse to answer.                                     8             MR. HARMON: I understand what you
 9   BY MR. GREIM:                                                   9    said. And in light of that, I'm going to say that
10       Q. Is your daughter a director -- in fact,         02:30   10    the witness has provided you the only answer          02:33
11   is your daughter the sole director of Eastern                  11    you're going to get on these questions today until
12   Profit?                                                        12    his assurances can be met.
13        A. If you can guarantee that if we -- if I                13             MR. GREIM: All right. So are you
14   release this information and then she won't get                14    instructing the witness not to answer the
15   killed, she won't get persecuted by the Chinese        02:31   15    question?                                             02:33
16   Communist Party, then I can tell you information.              16             MR. HARMON: I think you've gotten the
17         But can you guarantee that.                              17    only answer from the witness that you're going to
18             CHECK INTERPRETER: And all that. So                  18    get. He's answered the question. He's answered
19   information today, if I tell you whatever, it's                19    the question by asking you to assure that the
20   not going to be leaked.                                02:31   20    information will be -- not be leaked, that it will    02:33

21        A. And also, the two clients, would they                  21    be subject to the confidentiality order and
22   use this information as a way to threaten me?                  22    maintained as confidential. And if you can't
23   BY MR. GREIM:                                                  23    provide that assurance, then we should move on to
24       Q. Mr. Guo, are you aware that this                        24    the next question.
25   information is available in public archives in         02:31   25             MR. GREIM: That is not what the              02:33


                                                        Page 110                                                             Page 112

 1                  Guo Wengui                                       1                  Guo Wengui
 2   Hong Kong?                                                      2   witness has asked me. The protective order
 3         A. That, I don't know.                                    3   governs this deposition. We are going to comply
 4        Q. I'm going to ask you to answer the                      4   with the protective order. I'm not going to make
 5   question.                                             02:32     5   promises that go beyond the protective order.           02:33

 6          Is your daughter, or is she not, a                       6             MR. HARMON: I understand what you
 7   director of Eastern Profit?                                     7   said. And what you said is that you leave open
 8            MR. HARMON: Are you going to provide                   8   for yourself the right to seek to disseminate the
 9   the guarantees that Mr. Guo has asked for?                      9   information. That is anathema to the witness.
10            MR. GREIM: I'm not making any promises       02:32    10   He's made that clear. So he's not going to              02:34

11   about leaks to the Communist Party. There is a                 11   provide any further answers on this. Let's move
12   protective order that covers this case, which                  12   on.
13   governs us. It would protect this information                  13             INTERPRETER: So should I at least
14   like everything else. The witness cannot -- I'll               14   summarize?
15   leave it at that.                                     02:32    15             MR. GREIM: Go ahead. Summarize so the         02:34

16            MR. HARMON: So if he answers the                      16   witness can hear all this.
17   question, then you agree that the information is               17             INTERPRETER: (Interpreter summarizes
18   subject to the confidentiality order and that                  18   colloquy.)
19   nobody associated with this case will release the              19   BY MR. GREIM:
20   information.                                          02:32    20         Q. Is Han Chunguang a director of Eastern         02:35

21          Is that what you're saying.                             21   Profit?
22            MR. GREIM: I would ask you to make the                22         A. Probably, but I can't be sure.
23   designation within the first 21 days after the                 23         Q. Why do you say "probably"?
24   transcript is finalized, for the protective order.             24        A. So he's independent of me. He's
25   We will then consider whether this information is     02:32    25   independent. Why would I know? Why would I know? 02:35

                                                        Page 111                                                             Page 113

                                                                                                      29 (Pages 110 to 113)
                                                          Guo Wengui
                                                         August 2, 2019
        Case 1:18-cv-02185-LJL Document 283-2 Filed 05/11/20 Page 29 of 41

                                                    Atkinson-Baker, Inc.
                                                      www.depo.com

 1                   Guo Wengui                                      1                    Guo Wengui
 2        Q. Well, I'm asking you why you said                       2         A. I refuse to answer.
 3   "probably."                                                     3              MR. GREIM: On what basis can he not
 4         A. It's a feeling. It's just a personal                   4    answer this questions? I'm very curious.
 5   feeling.                                              02:36     5              MR. HARMON: What has this got to do            02:38
 6        Q. Is that based on any public records,                    6    with this case? What possible motive do you have
 7   sir?                                                            7    for seeking this information? Don't answer my
 8         A. I don't know.                                          8    questions. You'll have your opportunity to
 9        Q. When did you last talk to Han                           9    explain that to the court, because I cannot fathom
10   Chunguang?                                            02:36    10    it, and I'm not permitting the deposition to go          02:38
11         A. This morning.                                         11    into the personal activities of my client. It's
12        Q. Where did you see him?                                 12    got nothing to do with what's going on here. And
13            MR. HARMON: I'm sorry. He didn't say                  13    you've already -- you and your clients have
14   he saw him. He said he spoke to him.                           14    already gone public with what your true motive
15            MR. GREIM: Let's see if he -- let's          02:36    15    here is in asking these questions.                       02:39
16   see if we can avoid it.                                        16             So I'm putting a line beyond which I will
17   BY MR. GREIM:                                                  17    not let the witness answer. The judge has made it
18        Q. Did you see him in person?                             18    clear that, at some point, if you think that I'm
19         A. Yes.                                                  19    overreaching, we can have a meet and confer and
20        Q. Where did you see him?                        02:36    20    bring the matter to the attention of the court,          02:39
21         A. On his way to the company, we saw each                21    and either the judge or the magistrate will
22   other.                                                         22    resolve whether or not Mr. Guo has to answer these
23        Q. What company?                                          23    questions. But for today, this is my line. So
24         A. Downstairs, on my apartment.                          24    let's try and use the rest of our time fruitfully.
25        Q. What company is downstairs of your            02:37    25    BY MR. GREIM:                                            02:40


                                                        Page 114                                                               Page 116

 1                  Guo Wengui                                       1                   Guo Wengui
 2   apartment?                                                      2       Q. Who pays Han Chunguang?
 3        A. Yes, downstairs of my apartment.                        3             MR. GRENDI: Object to the form.
 4       Q. Okay. And what company is downstairs                     4             MR. HARMON: Object to the form of the
 5   of your apartment?                                     02:37    5   question.                                                 02:40

 6          MR. HARMON: Objection to the form of                     6        A. I don't know.
 7   the question.                                                   7   BY MR. GREIM:
 8        A. I made a mistake. I correct myself.                     8       Q. Did you ever talk to him about Eastern
 9   It's not company. It's my apartment.                            9   Profit?
10   BY MR. GREIM:                                          02:37   10        A. No.                                               02:40

11       Q. Why would Mr. Chunguang be going to                     11       Q. Has Eastern Profit's counsel ever
12   your apartment?                                                12   interviewed you for purposes of this case?
13        A. Let me repeat. Downstairs of my                        13        A. No.
14   apartment building. It's not my home. It's not                 14       Q. Has Eastern Profit's counsel ever asked
15   my apartment. It's a hotel. It's a public lobby.       02:37   15   you questions for the purpose of this case?               02:41
16       Q. Does he work in your apartment                          16             MR. HARMON: Just "yes" or "no."
17   building?                                                      17        A. No.
18        A. No.                                                    18   BY MR. GREIM:
19       Q. Has he ever been to your apartment?                     19       Q. Can you name any -- other than your
20        A. Yes.                                           02:38   20   daughter, which we're reserving, and                      02:42
21       Q. How often?                                              21   Mr. Chunguang, can you name any other officers or
22        A. Very frequent.                                         22   directors of Eastern Profit?
23       Q. What does he do for you? (DIR)                          23             MR. GRENDI: Objection to the form.
24          MR. HARMON: Direct the witness not to                   24             MR. HARMON: Object to the form of the
25   answer.                                                02:38   25   question.                                                 02:42


                                                        Page 115                                                               Page 117

                                                                                                       30 (Pages 114 to 117)
                                                          Guo Wengui
                                                         August 2, 2019
         Case 1:18-cv-02185-LJL Document 283-2 Filed 05/11/20 Page 30 of 41

                                                       Atkinson-Baker, Inc.
                                                         www.depo.com

 1                   Guo Wengui                                       1                  Guo Wengui
 2          A. I don't know.                                          2    Communist Party are after. They're asking the
 3   BY MR. GREIM:                                                    3    same questions. And people like Sun Lijun, things
 4        Q. Do you know when Eastern Profit was                      4    like this, he will want to know. So if you keep
 5   formed?                                                 02:42    5    me asking questions about my daughter or my family 02:46
 6          A. I don't know.                                          6    members, I just need to call 911, call the police.
 7        Q. Do you know where it's incorporated?                     7        Q. Have you spoken with your daughter
 8          A. No, I don't.                                           8    about Eastern Profit?
 9        Q. Can you name anyone who acts on behalf                   9         A. (No response.)
10   of Eastern Profit?                                      02:42   10             CHECK INTERPRETER: Oh, and then, also,          02:46
11             MR. HARMON: Object to the form of the                 11    the witness said that Sun Lijun has arrested my
12   question.                                                       12    daughter twice, put her in prison twice.
13          A. I don't know. No, I don't.                            13    BY MR. GREIM:
14   BY MR. GREIM:                                                   14        Q. I'm sorry. I want to understand that.
15        Q. Have you ever acted on behalf of                02:43   15         Who has put your daughter in prison                 02:47
16   Eastern Profit?                                                 16    twice?
17          A. I don't remember.                                     17         A. Sun Lijun.
18        Q. Can you say definitively that you have                  18        Q. Okay. There's a question where I did
19   not?                                                            19    not see a response.
20          A. I don't remember.                             02:43   20         My question was, have you spoken with               02:47
21        Q. Have you ever spoken to an officer or                   21    your daughter about Eastern Profit?
22   director of Eastern Profit?                                     22             MR. HARMON: His answer was no.
23          A. I don't remember. I can't be sure. I                  23         A. No.
24   don't know.                                                     24    BY MR. GREIM:
25        Q. Did you understand Yvette Wang to be an 02:44           25        Q. Do you know anyone your daughter has 02:47

                                                         Page 118                                                               Page 120

 1                 Guo Wengui                                         1                  Guo Wengui
 2   officer or a director of Eastern Profit?                         2    spoken with about Eastern Profit?
 3        A. No.                                                      3         A. That, I don't know.
 4       Q. Did you understand her to be someone                      4        Q. Have Yvette -- has Yvette Wang spoken
 5   who is working on behalf of Eastern Profit?             02:44    5    to your daughter about Eastern Profit?                   02:48
 6        A. No.                                                      6         A. No.
 7             CHECK INTERPRETER: I don't know.                       7        Q. How can you be certain?
 8        A. No, I don't know.                                        8         A. No. I mean I don't know.
 9   BY MR. GREIM:                                                    9        Q. Is your daughter also seeking asylum?
10       Q. Would it surprise you to learn that              02:44   10    (DIR)                                                    12:00
11   Yvette Wang has acted on behalf of Eastern Profit?              11             MR. HARMON: Don't answer the question.
12             MR. HARMON: Object to the form of the                 12    BY MR. GREIM:
13   question.                                                       13        Q. Are you going to abide by your
14        A. I cannot tell you anything regarding                    14    counsel's instruction?
15   things that have or have not happened.                  02:44   15         A. Yes. I refuse to answer this question.           02:48

16   BY MR. GREIM:                                                   16        Q. Is Yvette Wang seeking asylum?
17       Q. I want to go back and ask you a few                      17         A. I refuse to answer this question.
18   questions relating to your daughter in Eastern                  18        Q. Does Eastern Profit have any
19   Profit.                                                         19    shareholders?
20          Is your daughter in the United States?           02:45   20         A. I don't know.                                    02:49

21        A. I cannot -- unless you can sign a                       21        Q. Does it have any investors?
22   letter of guarantee, I cannot tell you anything                 22         A. I don't know.
23   related to my daughter or my family members. All                23        Q. Do you know who knows the answer to
24   these questions you ask regarding my daughter and               24    those questions?
25   my family members are questions that the Chinese        02:46   25         A. I don't know.                                    02:49


                                                         Page 119                                                               Page 121

                                                                                                       31 (Pages 118 to 121)
                                                           Guo Wengui
                                                          August 2, 2019
         Case 1:18-cv-02185-LJL Document 283-2 Filed 05/11/20 Page 31 of 41

                                                         Atkinson-Baker, Inc.
                                                           www.depo.com

 1                   Guo Wengui                                        1                  Guo Wengui
 2   twitters of the two clients.                                      2           MR. HARMON: Asked and answered.
 3        Q. Okay. Let's now turn to -- by the way,                    3          Do it again.
 4   have you seen pages 42 through 44 before today?                   4        A. Because Ms. Wang and her family members
 5         A. It's public information. It's                   02:59    5   are victims. They are being threatened.               03:02
 6   everywhere.                                                       6   BY MR. GREIM:
 7        Q. If that is true, sir, how can any harm                    7        Q. But how could you be sure that Eastern
 8   come from disclosing those pages?                                 8   Profit would follow Ms. Wang's advice?
 9            MR. HARMON: Object to the form of the                    9           MR. GRENDI: Objection to the form.
10   question.                                                02:59   10           MR. HARMON: Join.                             03:03
11         A. You ask a good question. So,                            11        A. I could not be sure.
12   precisely, currently, in Xinjiang, we know that.                 12   BY MR. GREIM:
13   We know a lot of people I know in Xinjiang, bad                  13        Q. And your testimony today is that you
14   things are happening. However, if we have a                      14   have no idea who controls Eastern Profit?
15   specific person getting in front of the line,            03:00   15        A. You're right.                                 03:03
16   telling that, okay, me, certain people, certain                  16        Q. Was it important to you to know who was
17   person, are accusing the Chinese government of                   17   paying Yvette Wang before you gave her this
18   doing certain things --                                          18   recommendation?
19            CHECK INTERPRETER: No. Chinese                          19           MR. HARMON: Object to the form of the
20   Communist Party.                                         03:00   20   question.                                             03:03
21         A. -- that person --                                       21           MR. GRENDI: Object to the form.
22            CHECK INTERPRETER: Chinese Communist                    22        A. What do you mean by pay? Pay money?
23   Party.                                                           23   BY MR. GREIM:
24         A. -- Chinese Communist Party, that person                 24        Q. Yes.
25   will get killed right away.                              03:00   25           MR. HARMON: Object to the form of the         03:04


                                                          Page 126                                                           Page 128

 1                  Guo Wengui                                         1                   Guo Wengui
 2          It's the same story here. We all know --                   2    question.
 3   people around the world know what kind of evil                    3            INTERPRETER: I'll repeat the question.
 4   deeds the Chinese Communist Party is doing;                       4    Was it important to know who was paying Ms. Wang
 5   however, if I come out there as an individual and        03:00    5    before you make the recommendation? That's the       03:04
 6   make this statement as an individual, on a                        6    question, right?
 7   personal level, then I myself will get killed.                    7            MR. GREIM: Correct.
 8   Anybody who dares to make that personal statement                 8            CHECK INTERPRETER: He said that he
 9   will get killed. That's why your clients are very                 9    doesn't understand the question.
10   evil, in the sense that they are threatening to          03:01   10            INTERPRETER: He doesn't understand the       03:04
11   release those two -- relevant information, to get                11    question.
12   us killed.                                                       12    BY MR. GREIM:
13   BY MR. GREIM:                                                    13        Q. You recommended person number 7 to
14        Q. Do you know -- do you know why Eastern                   14    Yvette Wang, correct?
15   Profit wanted to investigate person number 7, Tian       03:01   15         A. Yes.                                         03:05

16   Ding?                                                            16        Q. Did you know what she was going to do
17        A. No, I don't know.                                        17    with the information?
18        Q. Did you have any concern, when you                       18         A. I didn't know.
19   provided this recommendation to Yvette Wang, that                19        Q. Did you know she was going to share it
20   Eastern Profit would use the investigation results       03:01   20    with Eastern Profit?                                 03:05

21   for purposes that were at odds with yours?                       21            MR. HARMON: Object to the form of the
22            MR. GRENDI: Objection to the form.                      22    question.
23        A. I was not worried.                                       23            MR. GRENDI: Objection to the form.
24   BY MR. GREIM:                                                    24         A. I didn't know.
25        Q. Why not?                                         03:02   25    BY MR. GREIM:                                        03:05


                                                          Page 127                                                           Page 129

                                                                                                          33 (Pages 126 to 129)
                                                            Guo Wengui
                                                           August 2, 2019
          Case 1:18-cv-02185-LJL Document 283-2 Filed 05/11/20 Page 32 of 41

                                                       Atkinson-Baker, Inc.
                                                         www.depo.com

 1                 Guo Wengui                                        1                 Guo Wengui
 2       Q. Did you know that she was working with                   2   president of Chinese Commerce Bank -- Bank of --
 3   Eastern Profit?                                                 3   Commerce Bank.
 4        A. I didn't know.                                          4       Q. Is he any relation to person number 7,
 5           CHECK INTERPRETER: Counsel, are you            03:05    5   Tian Ding?                                             03:09
 6   asking does the witness know, or are you asking                 6        A. I don't know. They're probably
 7   whether he knows?                                               7   friends. I don't know.
 8           MR. GREIM: He is the witness.                           8       Q. Did you recommend number 8 to Mrs. --
 9           CHECK INTERPRETER: Yes. So you're                       9   I'm sorry -- Ms. Wang?
10   asking, does he know whether he knows, or if he        03:05   10        A. I did make the recommendation.                 03:09
11   knows? You're asking --                                        11       Q. Why?
12           MR. GREIM: I don't think I understand                  12        A. To investigate Wang Qishan and his
13   your question. I think my question was clear. I                13   father, and he himself, you know, the kind of
14   think I got an answer.                                         14   wealth that they have stolen from the Chinese
15           CHECK INTERPRETER: Yes, because I feel         03:06   15   people.                                                03:09
16   like that -- never mind.                                       16       Q. Is -- do you have any objection to the
17           MR. HARMON: Let's move on.                             17   disclosure of pages 45 through 49, as well as
18   BY MR. GREIM:                                                  18   page 47, in this case?
19       Q. At the time you gave this information                   19        A. I object 100 percent.
20   to Yvette Wang, did you know who her employer was? 03:06       20       Q. Why?                                            03:10
21           MR. HARMON: Object to the form of the                  21        A. Same reason. If Wang Qishan finds out
22   question.                                                      22   about this, my family members, family members of
23        A. I did not know.                                        23   Ms. Wang, get killed.
24   BY MR. GREIM:                                                  24       Q. Does Ms. Wang have two family members
25       Q. Did you -- at the time you gave this            03:06   25   who are police in Hong Kong?                           03:11


                                                        Page 130                                                            Page 132

 1                 Guo Wengui                                        1                   Guo Wengui
 2   information to Yvette Wang, did you know whether                2             MR. HARMON: Object to the form of the
 3   she was receiving a salary or any kind of payment               3    question.
 4   from any other person?                                          4         A. I don't know. If you know that
 5            MR. HARMON: Object to the form of the         03:06    5    information, I will be interested to know if they    03:11
 6   question.                                                       6    have two family members of police in Hong Kong.
 7            MR. GRENDI: Object to the form.                        7    This is the first time I've heard of it. I think
 8        A. I did not know.                                         8    you're just following the clients by spreading
 9   BY MR. GREIM:                                                   9    rumors.
10        Q. Let's turn to person number 8, on              03:07   10    BY MR. GREIM:                                        03:11
11   page 45. And, sir, you'll see that pages 45, 46,               11         Q. How about in Mainland China?
12   48, and 49 follow, and page 47 is missing.                     12             MR. HARMON: Is that a question?
13        A. I did not notice.                                      13         A. I don't know.
14        Q. And -- well, if you look right before                  14             MR. HARMON: Is that a question?
15   page 45, you'll see that page 47 is before it.         03:07   15             MR. GREIM: It was, and he answered.         03:11
16        A. Oh, okay.                                              16             MR. HARMON: As long as you both
17        Q. And you'll see -- well, I just want to                 17    understood what the question is.
18   draw that to your attention before we go into                  18    BY MR. GREIM:
19   these. I just noticed it myself.                               19         Q. Okay. Can you please turn to page 50
20         Now, my question is, what name is next to        03:08   20    now. And if you could look at pages 50 to 53,        03:12
21   number 8?                                                      21    we'll treat those together.
22        A. Tian Yuanan.                                           22          Who is the person listed as number 9?
23        Q. Who is that?                                           23         A. Zhou Lei.
24         A. He was the other secretary of Mr. Wang                24         Q. Who is that person?
25   Qishan. He's actually the son of the current           03:08   25         A. I don't know.                                03:12


                                                        Page 131                                                            Page 133

                                                                                                     34 (Pages 130 to 133)
                                                          Guo Wengui
                                                         August 2, 2019
        Case 1:18-cv-02185-LJL Document 283-2 Filed 05/11/20 Page 33 of 41

                                                  Atkinson-Baker, Inc.
                                                    www.depo.com

 1                   Guo Wengui                                    1                  Guo Wengui
 2   question.                                                     2            MR. HARMON: Object to the form of the
 3         A. No.                                                  3    question.
 4   BY MR. GREIM:                                                 4        A. This lady told me that she could
 5        Q. Was it important to you, before              04:03    5    connect me with anybody within CIA. Also -- the        04:07
 6   entering -- strike that.                                      6    gentleman also made that claim, and I did not have
 7          Was it important to you that Strategic                 7    all that resources to connect to anybody at CIA.
 8   Vision be licensed as investigators?                          8    So they mentioned that they could connect me to
 9            MR. GRENDI: Object to the form.                      9    anybody within CIA. Back then, I did not have any
10         A. So the first time -- the first time we      04:04   10    contacts with CIA.                                     04:07
11   met, they already told us they have all the                  11    BY MR. GREIM:
12   investigative licenses and all the legal licenses.           12        Q. Wait a minute.
13   They told me that. And they also boasted about               13         When did you begin to have contacts with
14   their European teams. And then the gentleman                 14    the CIA and FBI?
15   boasted about his experience with the CIA, the       04:05   15            MR. HARMON: Object to the form of the          04:07
16   so-called Black Water Company. They told me they             16    question.
17   are fully licensed firm with years and years of              17        A. I do not have contact with CIA. I did
18   experience. They mention that they were helping              18    not have contact with CIA. I was waiting on these
19   to get Trump elected and helping the Republican              19    two individuals to connect me to CIA.
20   Party, and then they also boasted about helping      04:05   20    BY MR. GREIM:                                          04:08
21   forces in Russia that were going against Putin.              21        Q. And you eventually did make contact
22   And they told me that, you know, they had all the            22    with the FBI and CIA, correct?
23   licenses necessary. They had all the resources               23            MR. HARMON: Object to the form of the
24   and all the teams in place to help do the                    24    question.
25   investigation.                                       04:05   25         A. No.                                            04:08


                                                      Page 150                                                             Page 152

 1                 Guo Wengui                                      1                  Guo Wengui
 2         Of course, without licenses, why would I                2   BY MR. GREIM:
 3   have partnered up with them? Why would I have                 3       Q. Haven't you publicly stated recently
 4   worked with them? I would not even have paid                  4   that you've had hundreds of contacts with the FBI
 5   attention to them.                                   04:05    5   and CIA?                                                04:08
 6   BY MR. GREIM:                                                 6           MR. GRENDI: Objection to the form.
 7       Q. Did you check to ensure that they were                 7        A. I don't recall that.
 8   in fact licensed?                                             8   BY MR. GREIM:
 9          MR. GRENDI: Object to the form.                        9       Q. Okay. Let's go back.
10       A. I did not do any check.                       04:06   10         Did you have T&M Security do an                   04:09
11   BY MR. GREIM:                                                11   investigation into Strategic Vision before the
12       Q. Now, at that time, you employed T&M                   12   contract negotiation?
13   Security, didn't you?                                        13           MR. GRENDI: Objection to the form.
14          MR. HARMON: Object to the form of the                 14        A. No.
15   question.                                            04:06   15   BY MR. GREIM:                                           04:09
16       A. I don't remember. I can't be sure.                    16       Q. Did you have them do an investigation
17   BY MR. GREIM:                                                17   into Strategic Vision while it was performing the
18       Q. And they are licensed private                         18   contract?
19   investigators, are they not?                                 19        A. No.
20       A. I don't know.                                 04:06   20       Q. Did you have anyone do an investigation          04:09
21       Q. Have you ever checked to see whether                  21   into Strategic Vision before beginning contract
22   they were licensed?                                          22   negotiations?
23       A. I did not. No, I did not check.                       23           MR. HARMON: Object to the form of the
24       Q. Did you check with your contacts at the               24   question.
25   CIA and FBI about Strategic Vision?                  04:06   25           MR. GRENDI: Objection to form.                  04:10


                                                      Page 151                                                             Page 153

                                                                                                      39 (Pages 150 to 153)
                                                        Guo Wengui
                                                       August 2, 2019
        Case 1:18-cv-02185-LJL Document 283-2 Filed 05/11/20 Page 34 of 41

                                                         Atkinson-Baker, Inc.
                                                           www.depo.com

 1                 Guo Wengui                                          1                    Guo Wengui
 2   Wang, did anyone else ever attend a meeting                       2           A. I think it was all deception. They
 3   between you and Strategic Vision?                                 3    made us really eager to try to get our hands on
 4        A. I don't remember very clearly.                            4    that information.
 5       Q. Did Han Chunguang ever attend a meeting 04:19              5    BY MR. GREIM:                                         04:22
 6   between you and Strategic Vision about the                        6        Q. Other than yourself, who was deceived?
 7   research?                                                         7             MR. GRENDI: Objection to the form.
 8        A. Of course not.                                            8           A. In retrospect, Eastern Profit was
 9       Q. Why are you laughing, sir?                                 9    deceived. Many other people, also, billions of
10        A. Because I feel happy. I'm very happy.            04:19   10    people in China, also got deceived.                   04:23
11       Q. Is there something funny about Han                        11    BY MR. GREIM:
12   Chunguang attending a meeting to discuss the                     12        Q. How do you know Eastern Profit was
13   research?                                                        13   deceived?
14        A. No. No, no. I think it's in your                         14           A. Because Eastern Profit is suing
15   head.                                                    04:19   15    Strategic Vision.                                     04:23
16       Q. Okay. Do you recall asking that                           16        Q. Who at Eastern Profit was deceived?
17   Strategic Vision do research on a test case before               17             MR. GRENDI: Objection to the form.
18   the contract was entered into?                                   18           A. I don't know.
19        A. Yes. This, I remember.                                   19    BY MR. GREIM:
20       Q. Why was that important?                           04:20   20        Q. Can you name any individual, an                04:23
21            MR. HARMON: Object to the form of the                   21   officer, director, or agent of Eastern Profit, who
22   question.                                                        22   was deceived by Strategic Vision?
23        A. I did not ask for the test                               23           A. No.
24   investigation. They offered to investigate two                   24        Q. Was Chunguang Han deceived?
25   individuals for us as a test. Yeah, exactly.             04:20   25             MR. GRENDI: Object to the form.              04:24


                                                          Page 158                                                            Page 160

 1                    Guo Wengui                                       1                    Guo Wengui
 2   Why -- what happened later, you know, they told me                2        A. I don't know.
 3   that, oh, we found -- we located information that                 3   BY MR. GREIM:
 4   showed Wang Yao (phonetic) -- you know, Sun Yao                   4        Q. I'm going to show you what we marked as
 5   (phonetic), the goddaughter of Wang Qishan, of           04:21    5   Exhibit 2 in the Wang deposition.                      04:24
 6   hiding -- of laundering tens of billions of                       6            (Exhibit 2, Research Agreement dated
 7   dollars or hundreds of billions of dollars in the                 7   12/29/17, previously marked for
 8   banking system. They release that information to                  8   identification.)
 9   encourage us, to prod us into signing contract.                   9        A. I don't understand English. I can't
10            So now that, in retrospect, this lady           04:21   10   read.                                                  04:24
11   called Mr. Han in the middle of the night to come                11        Q. I understand. I'm going to -- I
12   over to her apartment to look at the screen of the               12   understand this document is written in English.
13   personal laptop. And on the laptop it shows that,                13   I'll simply ask you to look at page 5 of the
14   you know, the goddaughter of Wang Qishan, you                    14   contract.
15   know, evidence regarding her laundering a lot of         04:22   15           Do you see Chinese characters signed in        04:25
16   money in China civic bank. And Han saw that                      16   the bottom right?
17   information and then told me that we should hurry                17        A. It's hard to tell. It's hard for me to
18   up and sign contract because they found something                18   tell. I can't tell whether they're Chinese
19   juicy.                                                           19   characters or not. I can't tell. Your two
20   BY MR. GREIM:                                            04:22   20   translators read Chinese. Maybe you can tell. It       04:25
21        Q. And did that help convince you to have                   21   could look like Japanese to me.
22   the contract signed?                                             22        Q. Does it look just like a scribble to
23             MR. GRENDI: Object to the form.                        23   you? You can't tell if it's a signature?
24             MR. HARMON: Object to the form of the                  24        A. It's not clear to me.
25   question.                                                04:22   25             MR. GREIM: Well, I'll ask -- I'm going       04:26


                                                          Page 159                                                            Page 161

                                                                                                           41 (Pages 158 to 161)
                                                            Guo Wengui
                                                           August 2, 2019
           Case 1:18-cv-02185-LJL Document 283-2 Filed 05/11/20 Page 35 of 41

                                                       Atkinson-Baker, Inc.
                                                         www.depo.com

 1                   Guo Wengui                                      1                  Guo Wengui
 2           MR. GRENDI: Objection to the form.                      2   Wallop and Michael Waller told you to anyone else?
 3         A. I don't remember.                                      3           MR. HARMON: Object to the form.
 4   BY MR. GREIM:                                                   4         Anything that they said, or on a
 5         Q. Do you remember discussing that with          04:49    5   particular subject? It's awfully broad.               04:52

 6   French Wallop and Mike Waller?                                  6        A. I don't remember.
 7           MR. GRENDI: Same objection.                             7   BY MR. GREIM:
 8         A. I don't remember.                                      8       Q. Well, you said that French Wallop and
 9   BY MR. GREIM:                                                   9   Michael Waller said that they had teams in Europe
10         Q. You remember discussing that the              04:49   10   and had contacts at the CIA and FBI and had access 04:52
11   companies who would pay Strategic Vision would not             11   to all kinds of information.
12   be Hong Kong- or Chinese-based companies, to avoid             12         You remember, you testified earlier today
13   detection by the Chinese government?                           13   that they made those representations to you?
14           MR. GRENDI: Objection to the form.                     14           MR. HARMON: Object to the form of the
15         A. I don't remember.                             04:50   15   question.                                             04:53

16   BY MR. GREIM:                                                  16           CHECK INTERPRETER: (Speaking Chinese.)
17         Q. Do you remember discussing with French                17        A. Yes.
18   Wallop and Michael Waller that you would not sign              18   BY MR. GREIM:
19   the contract but would have some other entity sign             19       Q. Was anyone else present when they said
20   it?                                                    04:50   20   those things to you?                                  04:53

21         A. Pure lie. Impossible.                                 21        A. I don't remember.
22         Q. Why is it impossible?                                 22       Q. If anyone else was present, was it
23         A. It's impossible for me to make that                   23   anyone other than Yvette Wang and Lianchao Han?
24   statement. I did not have the right. I did not                 24        A. I don't remember.
25   have authority.                                        04:50   25       Q. Did you ever repeat the promises we            04:54


                                                        Page 174                                                           Page 176

 1                     Guo Wengui                                    1                  Guo Wengui
 2         Q. Do you know how it is that Eastern                     2    just discussed to anyone at Eastern Profit?
 3   Profit ended up contracting with Strategic Vision               3            MR. HARMON: Objection to the form of
 4   instead of you?                                                 4    the question.
 5             MR. HARMON: Object to the form of the        04:51    5         A. I don't remember.                            04:54
 6   question.                                                       6    BY MR. GREIM:
 7             MR. GRENDI: Objection to the form.                    7         Q. Do you know whether Eastern Profit
 8          A. I don't know why.                                     8    relied on the promises that French Wallop and
 9   BY MR. GREIM:                                                   9    Michael Waller made to you?
10         Q. Did you ever communicate the promises         04:51   10            MR. HARMON: Object to the form of the        04:54
11   that Strategic Vision made to you, to Eastern                  11    question.
12   Profit?                                                        12            INTERPRETER: He wants me to repeat the
13             MR. HARMON: Object to the form of the                13    question.
14   question.                                                      14            (Interpreter repeats question.)
15          A. No.                                          04:51   15         A. I don't know.                                04:55

16   BY MR. GREIM:                                                  16    BY MR. GREIM:
17         Q. So did Eastern Profit ever learn about                17         Q. Who does know?
18   all the representations you say French Wallop and              18         A. I don't know.
19   Michael Waller made to you?                                    19         Q. Does Yvette Wang know?
20             MR. HARMON: Object to the form of the        04:52   20         A. I don't know.                                04:55

21   question.                                                      21            THE WITNESS: What is he laughing
22             MR. GRENDI: Object to the form.                      22    there?
23          A. I don't know.                                        23            (Witness spoke in English.)
24   BY MR. GREIM:                                                  24         A. Why are you laughing me?
25         Q. Well, did you ever repeat what French         04:52   25            (Witness spoke in English.)                  04:55


                                                        Page 175                                                           Page 177

                                                                                                       45 (Pages 174 to 177)
                                                          Guo Wengui
                                                         August 2, 2019
        Case 1:18-cv-02185-LJL Document 283-2 Filed 05/11/20 Page 36 of 41

                                                     Atkinson-Baker, Inc.
                                                       www.depo.com

 1                    Guo Wengui                                    1                    Guo Wengui
 2           A. No.                                                 2             INTERPRETER: He wants me to repeat the
 3       Q. Was the real estate to be for                           3   name of the company. (Interpreter repeats.)
 4   Mrs. Wang?                                                     4             MR. GREIM: Capital Group.
 5             INTERPRETER: Sorry. Say that again.         05:04    5        A. I cannot be 100 percent sure, because          05:27

 6   BY MR. GREIM:                                                  6   there are so many ACA -- companies with the name
 7       Q. Was the real estate to be for                           7   of ACA.
 8   Mrs. Wang?                                                     8   BY MR. GREIM:
 9           A. I don't know. I don't know.                         9       Q. Well, do you know who wired the million
10             INTERPRETER: Could be imagination, he       05:04   10   dollars under this contract to Strategic Vision?       05:27

11   said.                                                         11        A. All I know is there's a company called
12   BY MR. GREIM:                                                 12   ACA Management Company. So I'm not sure it's
13       Q. Do you recall Strategic Vision asking                  13   actually the same with the one you referred to
14   for a $1 million deposit in advance of the                    14   here.
15   contract?                                             05:05   15       Q. What do you know about ACA Management           05:28

16           A. I don't remember.                                  16   Company?
17       Q. Do you recall Strategic Vision                         17        A. So just a person you mentioned earlier,
18   receiving a $1 million deposit in advance of the              18   William Zhi (phonetic). He's actually an officer
19   contract?                                                     19   of this company, and I know it because we are
20           A. Yes, I know. I'm aware.                    05:05   20   doing the same cause, which is to overthrow the        05:28

21       Q. Do you know how Eastern Profit came up                 21   Chinese Communist Party.
22   with the money to pay the million-dollar deposit?             22       Q. Is William Zhi (phonetic) a longtime
23           A. I don't know.                                      23   friend of yours?
24       Q. Did you order a release of $1 million                  24        A. Probably long time, but exactly how
25   to pay the deposit to Strategic Vision?               05:05   25   long, I cannot be sure.                                05:29


                                                       Page 182                                                            Page 184

 1                     Guo Wengui                                   1                     Guo Wengui
 2         A. No.                                                   2        Q. Is he a -- okay. Are you familiar --
 3        Q. Did you order a release of $1 million                  3   strike that.
 4   from ACA to pay Strategic Vision?                              4           Is Mr. Zhi (phonetic) a director of ACA
 5            MR. GRENDI: Object to the form.             05:06     5   Capital Group Limited?                                 05:29

 6         A. No, I did not order.                                  6           A. I don't know.
 7   BY MR. GREIM:                                                  7        Q. Is Karin Maistrello a director of ACA
 8        Q. Have you ever heard of --                              8   Capital Group Limited?
 9            MR. GREIM: You know, let's go ahead                   9           A. I don't know.
10   and take our break now.                              05:06    10        Q. Have you ever owned or controlled any          05:30

11            VIDEOGRAPHER: The time is                            11   entity with "ACA" in the name?
12   approximately 5:06 p.m., Friday, August 2, 2019.              12             MR. HARMON: Object to the form of the
13   This is the end of media number 4 of the                      13   question.
14   videotaped deposition of Mr. Guo Wengui. We are               14           A. No.
15   off the record.                                      05:06    15   BY MR. GREIM:                                          05:30

16            (Recess taken.)                                      16        Q. Have you ever owned or controlled, even
17            VIDEOGRAPHER: The time is                            17   if indirectly, an entity with "ACA" in the name?
18   approximately 5:26 p.m., Friday, August 2, 2019.              18             MR. HARMON: Object to the form of the
19   This is media number 5 of the videotaped                      19   question.
20   deposition of Mr. Guo Wengui. We're back on the      05:26    20             MR. GRENDI: Object to the form of the        05:30

21   record.                                                       21   question.
22   CONTINUED EXAMINATION                                         22           A. I don't remember.
23   BY MR. GREIM:                                                 23   BY MR. GREIM:
24        Q. Mr. Guo, have you heard of an entity                  24        Q. Didn't you invest in Haitong Securities
25   called ACA Capital Group Limited?                    05:27    25   through an ACA entity? (DIR)                           05:31


                                                       Page 183                                                            Page 185

                                                                                                       47 (Pages 182 to 185)
                                                         Guo Wengui
                                                        August 2, 2019
         Case 1:18-cv-02185-LJL Document 283-2 Filed 05/11/20 Page 37 of 41

                                                        Atkinson-Baker, Inc.
                                                          www.depo.com

 1                 Guo Wengui                                         1                  Guo Wengui
 2   work on your behalf?                                             2         A. He's not providing any services to me.
 3        A. I don't know.                                            3        Q. Why does he come to your building?
 4       Q. Well, now I'm going to go back, and I'm                   4         A. I don't know.
 5   going to -- you say you don't know. I'm going to        05:46    5        Q. Have you ever given him any direction?           05:50
 6   ask you again.                                                   6            MR. HARMON: Object to the form of the
 7         Did it wire the million dollars to                         7    question.
 8   Williams and Connolly in September of 2017 to work               8            MR. GRENDI: Object to the form.
 9   on your asylum case? (DIR)                                       9         A. No.
10           MR. HARMON: Direct the witness not to           05:47   10    BY MR. GREIM:                                           05:51
11   answer.                                                         11        Q. Who is his employer?
12        A. I refuse to answer this question.                       12         A. I don't know.
13           MR. GREIM: You are blocking my ability                  13        Q. Do you know who assigns him work?
14   to show that Mr. Guo actually exercises control                 14            MR. HARMON: Object to the form of the
15   over ACA and uses its funds for his own personal        05:47   15    question.                                               05:51
16   purposes.                                                       16            MR. GRENDI: Object to the form.
17             MR. HARMON: There's no question                       17         A. I don't know.
18   pending.                                                        18    BY MR. GREIM:
19           INTERPRETER: Are you a judge? I mean,                   19        Q. Have you ever seen him performing any
20   can you make that decision?                             05:47   20    kind of work in your building?                          05:51
21        A. This is completely in the style of the                  21         A. I don't know what you mean by
22   Chinese Communist Party; resort to threat and                   22    "services." What are the standards of service?
23   similar to the clients.                                         23    What do you mean by service? I don't understand.
24   BY MR. GREIM:                                                   24        Q. Does he come to your building for
25       Q. Did there come a time when Eastern               05:48   25    leisure and entertainment, or does he come to           05:51


                                                         Page 194                                                              Page 196

 1                  Guo Wengui                                        1                 Guo Wengui
 2   Profit attempted to reverse the million-dollar                   2   perform some sort of service?
 3   wire to Strategic Vision?                                        3            MR. HARMON: Object to the form of the
 4         A. I don't remember.                                       4   question.
 5        Q. Who made the decision to seek the               05:49    5        A. No.                                              05:52

 6   return of the million dollars wired to Strategic                 6   BY MR. GREIM:
 7   Vision?                                                          7       Q. So, earlier, you testified that you see
 8              MR. HARMON: Object to the form of the                 8   Han Chunguang frequently, and you said that he
 9   question.                                                        9   comes to your building frequently. And I'm asking
10         A. I don't know.                                  05:49   10   why he comes there.                                      05:52
11   BY MR. GREIM:                                                   11            MR. HARMON: Object to the form of the
12        Q. Had you agreed with Strategic Vision                    12   question, mischaracterization of private -- of
13   that the million-dollar deposit would be routed                 13   prior testimony. He's answered the question now.
14   through companies so that the Chinese could not                 14   He doesn't know why he comes there; I think that's
15   trace the payment to Strategic Vision?                  05:49   15   what he said. If you ask that question without           05:52
16              MR. GRENDI: Objection to the form.                   16   the predicate, I'll allow Mr. Guo to answer it
17         A. I don't know.                                          17   again.
18   BY MR. GREIM:                                                   18        A. So I will answer your question one more
19        Q. Did there come some point when you told                 19   time. I stay at a hotel, and it's open to the
20   Strategic Vision that Eastern Profit would be the       05:49   20   public. Anybody can come to the hotel, including         05:53
21   party contracting with it?                                      21   your two clients and their friends and the
22         A. I don't know.                                          22   assassins who tried to kill me. They often visit
23        Q. Is Han Chunguang your cook?                             23   the hotel. Do you think they are my friends? Do
24         A. No.                                                    24   you think they were there to serve me?
25        Q. What services does he provide to you?           05:50   25   BY MR. GREIM:                                            05:53


                                                         Page 195                                                              Page 197

                                                                                                        50 (Pages 194 to 197)
                                                           Guo Wengui
                                                          August 2, 2019
        Case 1:18-cv-02185-LJL Document 283-2 Filed 05/11/20 Page 38 of 41

                                                         Atkinson-Baker, Inc.
                                                           www.depo.com

 1                    Guo Wengui                                       1                   Guo Wengui
 2            A. Based on the kind of news that they                   2   research with anyone else?
 3   released on the media.                                            3          A. The U.S. government and the people of
 4        Q. I'm sorry.                                                4   China.
 5            That who released on the media?                 06:07    5          Q. How did you plan to share the                 06:11

 6            A. Your clients.                                         6   information with the people of China?
 7        Q. Have you conferred with Eastern Profit                    7          A. To release them to the media; to
 8   about whether it repaid the million dollars?                      8   release the information to the media.
 9              MR. GRENDI: Objection.                                 9          Q. How did you intend to get the
10            A. I don't remember.                            06:08   10   information to the U.S. government?                     06:11

11   BY MR. GREIM:                                                    11          A. Based on the legal procedures of the
12        Q. What did you expect Strategic Vision's                   12   U.S.
13   reports under the contract to include?                           13          Q. Do you plan to file a lawsuit with the
14            A. So it's pretty much, you know, what                  14   information?
15   your clients told me initially -- to identify, to        06:08   15          A. To answer your question, the plan is to       06:12

16   provide evidence in terms of what kind of crimes                 16   file a lawsuit.
17   that they committed in the U.S., including money                 17          Q. Who are you going to sue?
18   laundering; also, to identify the spies embedded                 18          A. Whoever commits a crime and we have the
19   in the U.S. so that we can rescue the Chinese                    19   evidence.
20   people and to -- to rescue the Chinese people.           06:09   20          Q. At some point, did you ask Yvette Wang        06:14

21              CHECK INTERPRETER: And to show them                   21   to tell Strategic Vision that it needed to give
22   the truth.                                                       22   you research before January 26, 2018, because you
23            A. And to show them the truth.                          23   had special plans for that day?
24   BY MR. GREIM:                                                    24          A. I don't remember.
25        Q. What did you expect Strategic Vision's           06:09   25          Q. Do you remember what plans -- special         06:15


                                                          Page 206                                                             Page 208

 1                   Guo Wengui                                        1                     Guo Wengui
 2   weekly report to include?                                         2   plans you had for January 26, 2018?
 3        A. Including corruption of the Chinese                       3          A. I don't remember.
 4   Communist Party, their overseas spy network, their                4          Q. Do you remember having a meeting in
 5   money-laundering evidence, as well as evidence           06:09    5   your apartment with Yvette Wang, French Wallop, 06:15
 6   regarding them stealing money from the Chinese                    6   and Mike Waller on or about January 26th to
 7   people.                                                           7   discuss Strategic Vision's performance?
 8       Q. Did you expect Strategic Vision to                         8          A. I don't remember.
 9   provide you raw data only or analysis of the data?                9          Q. Would you have recorded that meeting?
10             MR. GRENDI: Object to the form.                06:10   10             MR. HARMON: Object to the form of the         06:16
11        A. Raw data, only raw data.                                 11   question.
12   BY MR. GREIM:                                                    12          A. I don't remember.
13       Q. Why?                                                      13   BY MR. GREIM:
14        A. Because we could use the raw data as                     14          Q. Do you remember giving Michael Waller a
15   evidence when we bring it to the court, a U.S.           06:10   15   hug at the end of the meeting?                          06:16
16   court.                                                           16          A. If I did, I regret it big time. But I
17       Q. Who is going to bring the evidence to a                   17   don't recall.
18   U.S. court?                                                      18          Q. Do you remember telling him, we have to
19        A. Of course, people like us, who share                     19   trust one another?
20   the same goal of overthrowing the Chinese                06:10   20          A. He's a good storyteller, fiction.             06:16
21   Communist Party in the U.S. We, as a group.                      21          Q. So you deny that you told that to
22       Q. Well, what -- did you discuss this plan                   22   Mr. Waller?
23   with other people?                                               23          A. I don't remember.
24        A. I don't remember.                                        24          Q. Do you recall Strategic Vision
25       Q. Well, were you planning on sharing the            06:11   25   explaining that it would not be immediately             06:16


                                                          Page 207                                                             Page 209

                                                                                                            53 (Pages 206 to 209)
                                                            Guo Wengui
                                                           August 2, 2019
        Case 1:18-cv-02185-LJL Document 283-2 Filed 05/11/20 Page 39 of 41

                                                         Atkinson-Baker, Inc.
                                                           www.depo.com

 1                Guo Wengui                                           1                   Guo Wengui
 2   possible to extract raw data from the private                     2        Q. Did you learn that, after Strategic
 3   accounts of the 15 subjects?                                      3   Vision hired the Texas team, that many of the 15
 4        A. They never said anything like that.                       4   initial subjects were listed as "record protected"
 5   It's baloney. Because it seems to me that                06:17    5   in government databases?                                 06:22

 6   whenever they talked to me, they presented                        6           MR. HARMON: Object to the form of the
 7   themselves as very good at everything. Everything                 7   question.
 8   is so easy. They can get their hands on any                       8           MR. GRENDI: Objection to the form.
 9   information. So because they told -- because they                 9        A. It's completely fiction. It's
10   always told Han Lianchao -- Lianchao Han that            06:18   10   completely fiction. This is the first time I've          06:22

11   they've been doing this work for a long, long                    11   ever heard of a Texas team, and I've never heard
12   time. Give us something more challenging.                        12   of it before. It's scary, kind of storytelling,
13       Q. Did Strategic Vision explain to you                       13   kind of fiction.
14   that forced entry into a server would be detected                14   BY MR. GREIM:
15   and likely provoke defensive measures, defeating 06:18           15        Q. Did Lianchao tell you that Strategic             06:23

16   the purpose of the work?                                         16   Vision was asking for different names to research
17        A. This is pure fiction. This is pure                       17   that were not record-protected?
18   fiction. Whenever we talked about the research, I                18           MR. HARMON: Can you read the question
19   always emphasized the legality. Our measures must                19   back, please.
20   be legal. We don't want to do anything illegal.          06:19   20          (Record was read back.)                           06:23

21   So we never talked about forcing entry into                      21        A. Never. Never. It's all fiction. It's
22   servers. And every time they told me, they keep                  22   all fabrication, or fiction. I'm shocked.
23   saying that -- don't worry. We know what's legal,                23   BY MR. GREIM:
24   what is legal, and we'll only use legal measures.                24        Q. Have you ever personally met with a
25   You don't need to tell us what to do, and we've          06:19   25   team of Texas investigators?                             06:24


                                                          Page 210                                                              Page 212

 1                 Guo Wengui                                          1                   Guo Wengui
 2   been doing this for a long time. We know what's                   2        A. No. No. This is the first time I've
 3   legal, what we can do.                                            3   ever heard of a Texas team. I feel like I'm an
 4       Q. Did you ever report those statements                       4   actor in a movie right now. I feel like this is
 5   from Strategic Vision to anyone at Eastern Profit?       06:19    5   not a very serious legal matter anymore.                 06:24
 6       A. No.                                                        6        Q. Were you ultimately dissatisfied with
 7       Q. Was anyone from Eastern Profit present                     7   the work that Strategic Vision delivered?
 8   when Strategic Vision made those statements?                      8        A. Let me reemphasize, they never provided
 9       A. No.                                                        9   me with any report, work report. So it's not a
10       Q. By the beginning of February 2018, had            06:20   10   matter of whether I'm satisfied with the report or       06:25
11   you approved Strategic Vision using a second                     11   not. It's just pure deception.
12   research team?                                                   12        Q. Well, let me ask you this: Are you
13          MR. GRENDI: Object to the form.                           13   aware that Mike Waller provided a thumb drive to
14       A. I didn't have the authority to approve                    14   Yvette Wang in Penn Station with data?
15   anything; but, no. So the question is absurd.            06:20   15           MR. HARMON: Object to the form of the            06:26
16   BY MR. GREIM:                                                    16   question.
17       Q. Okay. Did you learn that Strategic                        17        A. So all I know is that Wang told me that
18   Vision had begun to use a second team based in                   18   all these alleged evidence regarding me suing --
19   Texas?                                                           19   money laundering was nonexistent. All the
20       A. It's all fiction. It's like a movie;              06:21   20   information was gathered from social media, from         06:26
21   it's completely fiction. They don't even have one                21   the Internet, from Facebook. And then she told me
22   single employee, so they've given us baloney.                    22   that we've been cheated and there's nothing we can
23       Q. Did you receive reports from Liancho on                   23   do other than to file a lawsuit.
24   Strategic Vision's performance?                                  24   BY MR. GREIM:
25       A. No.                                               06:21   25        Q. Did you agree with Yvette Wang that a            06:26


                                                          Page 211                                                              Page 213

                                                                                                          54 (Pages 210 to 213)
                                                            Guo Wengui
                                                           August 2, 2019
        Case 1:18-cv-02185-LJL Document 283-2 Filed 05/11/20 Page 40 of 41

                                                    Atkinson-Baker, Inc.
                                                      www.depo.com

 1                 Guo Wengui                                       1                  Guo Wengui
 2   lawsuit should be filed?                                       2   what I said. So what I stated earlier was that,
 3       A. I completely agree with her.                            3   you know, Wang asked me whether we should file a
 4       Q. Did either you or Yvette check with Han                 4   lawsuit, and I told her I completely agree that we
 5   Chunguang to obtain his approval before filing the 06:27       5   should file a lawsuit. So it's not discussion;           06:31
 6   lawsuit?                                                       6   it's just agreed.
 7          MR. HARMON: Object to the form of the                   7   BY MR. GREIM:
 8   question.                                                      8        Q. Was anyone else present for that
 9          MR. GRENDI: Object to the form of the                   9   discussion?
10   question.                                             06:27   10        A. No.                                              06:31
11       A. No, I did not. I did not.                              11        Q. Do you know -- did anyone inform
12   BY MR. GREIM:                                                 12   Lianchao Han about the lawsuit before it was
13       Q. Do you know whether Yvette Wang did?                   13   filed?
14       A. That, I don't know.                                    14        A. I don't know.
15       Q. Did either you or Yvette Wang check            06:27   15        Q. Did Golden Spring New York Limited have 06:31
16   with your daughter for approval before filing the             16   a role in deciding to file this lawsuit?
17   lawsuit?                                                      17        A. I don't know.
18       A. I don't know.                                          18        Q. Before hiring Strategic Vision --
19       Q. Well, do you know whether you checked                  19   strike that.
20   with your daughter before -- for approval before      06:28   20         Before you began your discussions with             06:33
21   the lawsuit was filed?                                        21   Strategic Vision, did you have any experience in
22       A. I did not file a lawsuit, and I never                  22   hiring companies to investigate subjects?
23   discussed this matter with my daughter.                       23        A. I don't know what you mean by
24       Q. Do you know what person, who is either                 24   "experience," so it's hard for me to answer this
25   an officer, director, employee, or agent of           06:28   25   question.                                                06:33


                                                       Page 214                                                              Page 216

 1                 Guo Wengui                                       1                   Guo Wengui
 2   Eastern Profit, approved the filing of this                    2        Q. Had you done it before?
 3   lawsuit?                                                       3         A. No, never dealt with a company such as
 4           MR. GRENDI: Objection to the form.                     4    Strategic Vision. Never.
 5        A. No, I don't know.                             06:28    5        Q. Had you dealt with investigators before 06:34
 6   BY MR. GREIM:                                                  6    hiring -- before Strategic Vision was hired?
 7        Q. Can you tell me what person, regardless                7            CHECK INTERPRETER: (Speaking Chinese.)
 8   of their role or status, approved the filing of                8            INTERPRETER: Investigator,
 9   this lawsuit?                                                  9    investigation company?
10        A. I don't know.                                 06:29   10    BY MR. GREIM:                                           06:34
11        Q. What person made the decision to                      11        Q. Individuals or a company, either one.
12   terminate the contract?                                       12         A. You mean, me personally?
13        A. I don't know.                                         13        Q. We'll start with you personally.
14        Q. Was it Yvette Wang?                                   14         A. No.
15        A. I don't know.                                 06:29   15        Q. How about any company that you                   06:34
16        Q. Did you discuss the termination of the                16    controlled or owned?
17   contract with Yvette Wang?                                    17         A. No.
18        A. No.                                                   18            MR. GREIM: Let me suggest this: Let's
19        Q. If I remember, a few moments ago, you                 19    take -- let's take about a two-minute break.
20   said that you discussed the filing of the lawsuit     06:30   20    Let's all walk outside for a minute to cool off,        06:35
21   with Yvette Wang.                                             21    and then I'll come in and do my final questions,
22           MR. HARMON: Object to the form of the                 22    okay?
23   question.                                                     23            VIDEOGRAPHER: The time is
24           MR. GRENDI: Objection.                                24    approximately 6:35 p.m. We're off the record.
25        A. I think the attorney is fabricating           06:30   25            (Recess taken.)                                 06:35


                                                       Page 215                                                              Page 217

                                                                                                      55 (Pages 214 to 217)
                                                         Guo Wengui
                                                        August 2, 2019
        Case 1:18-cv-02185-LJL Document 283-2 Filed 05/11/20 Page 41 of 41

                                                        Atkinson-Baker, Inc.
                                                          www.depo.com

 1                    Guo Wengui                                      1             ACKNOWLEDGEMENT
 2   but, you know, for the solemn nature of -- you are               2
 3   being irresponsible. After seven hours of                        3       I, GUO WENGUI, do hereby acknowledge I have
 4   questioning; and then, all of a sudden, you threw                4   read and examined the foregoing pages of testimony,
 5   out this piece of translation, which has not yet        07:01    5   and the same is a true, correct and complete
 6   been verified.                                                   6   transcription of the testimony given by me, and any
 7           CHECK INTERPRETER: I heard, you know,                    7   changes or corrections, if any, appear in the
 8   a response, many times I have not been                           8   attached errata sheet signed by me.
 9   interviewed.                                                     9
10   BY MR. GREIM:                                           07:01   10
11       Q. Has Eastern Profit --                                    11
12           MR. HARMON: I thought you get one more                  12        ________       ________________________
13   question.                                                       13        Date             GUO WENGUI
14           MR. GREIM: Yeah, I know. Actually,                      14
15   this is for the last question.                          07:01   15
16   BY MR. GREIM:                                                   16
17       Q. Has Eastern Profit ever asked you to be                  17
18   its witness?                                                    18
19        A. I'm not going to answer your question,                  19
20   this question, because, earlier, you told me that       07:02   20
21   the previous question was already the last                      21
22   question. And I respect you as a lawyer; I                      22
23   respect the dignity of the legal profession. And                23
24   as a witness, I take this matter very seriously.                24
25   And I hope that you will honor your statement. We       07:02   25


                                                         Page 230                                                                 Page 232

 1                  Guo Wengui                                        1             CERTIFICATE OF NOTARY PUBLIC
 2   all heard that the previous question was the last                2       I, RENATE REID, the officer before whom the
 3   question, and I'm not going to answer your                       3   foregoing deposition was taken, do hereby certify
 4   question. And you --                                             4   that the witness, GUO WENGUI, whose testimony appears
 5        Q. Well, thank you.                                07:02    5   in the foregoing deposition, was duly sworn by me;
 6            MR. GREIM: We intend to hold this                       6   that the testimony of said witness was taken by me in
 7   deposition open. I understand we're going to have                7   stenotype and thereafter reduced to typewriting under
 8   an objection, probably, from the other parties.                  8   my direction; that said deposition is a true record
 9   But we believe that Eastern Profit has not                       9   of the testimony given by said witness;
10   properly given us 30(b)(6) witnesses that can tell      07:02   10         That I am neither counsel for, related to,
11   us anything about the entity, and we have many                  11   nor employed by and of the parties to the action in
12   more questions of Mr. Guo that he was blocked from              12   which this deposition was taken; and, further, that I
13   answering. And so we'll hold it open for those                  13   am not a relative or employee of any counsel or
14   purposes.                                                       14   attorney employed by the parties hereto, nor
15            MR. HARMON: Thank you for your time.           07:04   15   financially or otherwise interested in the outcome of
16            VIDEOGRAPHER: The time is                              16   this action. The witness will sign.
17   approximately 7:03 p.m., Friday, August 2, 2019.                17           IN WITNESS WHEREOF, I have hereunto set
18   This is the end of media number 5 and completes                 18   my hand this 15th day of August, 2019.
19   the videotaped deposition of Mr. Guo Wengui.                    19
20          We're off the record.                            07:04   20
21                                                                   21
22          (Time noted: 7:03 p.m.)                                  22                        RENATE REID
23                                                                   23                    Notary Public in and for
24                                                                   24                     The State of New York
25                                                                   25


                                                         Page 231                                                                 Page 233

                                                                                                           59 (Pages 230 to 233)
                                                           Guo Wengui
                                                          August 2, 2019
